 



Exhibit 10(a)



--------------------------------------------------------------------------------

CHECKFREE SERVICES CORPORATION
VOLUME SUBMITTER 401(K) PLAN

--------------------------------------------------------------------------------

By executing this volume submitter 401(k) plan Adoption Agreement (the
“Agreement”), the Employer agrees to establish or continue a 401(k) plan for its
Employees. The 401(k) plan adopted by the Employer consists of the Basic Plan
Document (the “BPD”) and the elections made under this Agreement (collectively
referred to as the “Plan”). Other Employers may jointly co-sponsor the Plan by
signing a Co-Sponsor Adoption Page, which is attached to this Agreement. (See
Section 1.3 of the BPD for rules regarding the adoption of this Plan by other
Employers.) This Plan is effective as of the Effective Date identified on the
Signature Page of this Agreement.

             
1.
      Employer Information    
 
                a.   Name and address of Employer executing the Signature Page
of this Agreement: CheckFree Services Corporation 4411 East Jones Bridge Road.,
Norcross, Georgia 30092
 
                b.   Employer Identification Number (EIN) for the Employer:
31-1013521
 
                c.   Business entity of Employer (optional):
 
           

      þ       (1)      C-Corporation   o     (2)     S-Corporation  

      o       (3)      Limited Liability Corporation   o     (4)     Sole
Proprietorship  

      o       (5)      Partnership   o     (6)     Limited Liability Partnership
 

      o       (7)      Government   o     (8)     Other ______  
 
                d.   Last day of Employer’s taxable year (optional): June 30
 
                e.   Does the Employer have any Related Employers (as defined in
Section 22.143 of the BPD)?
 
           

      þ      (1)       Yes   o      (2)      No
 
                f.   If e. is yes, list the Related Employers (optional):
 
                American Payment Systems, Inc., Bastogne, Inc., CKFR Receivable
Corporation, CheckFree Investment Corp., American Payment Holdco, Inc., American
Payment Systems of California, Inc., American Payment Systems of New York, Inc.,
CheckFree i-Solutions Australia Pty., Ltd., CheckFree i-Solutions Corp.,
CheckFree i-Solutions, Inc., CheckFree Software & Services (UK), CheckFree
i-Solutions Limited, Heliograph, Inc., Heliograph, Ltd. and CheckFree
Corporation
 
                    [Note: This Plan will cover Employees of a Related Employer
only if such Related Employer executes a Co-Sponsor Adoption Page. Failure to
cover the Employees of a Related Employer may result in a violation of the
minimum coverage rules under Code §410(b). See Section 1.3 of the BPD.]
 
                o g.   Multiple Employer Plan. Check this g. if this Plan is a
Multiple Employer Plan. A Multiple Employer Plan exists if an Employer (other
than a Related Employer) will execute a Co-Sponsor Page under this Agreement.
(See Sections 1.3 and 21.6 of the BPD for special rules applicable to Multiple
Employer Plans.)
 
           
2.
      Plan Information    
 
                a.   Name of Plan: CheckFree Services Corporation 401(k) Plan
 
                b.   Plan number (as identified on the Form 5500 series filing
for the Plan): 003
 
                c.   Trust identification number (optional): 76-0765786
 
                d.   Plan Year: [Check (1) or (2). Selection (3) may be selected
in addition to (1) or (2) to identify a Short Plan Year.]           o       (1)
      The calendar year.           þ       (2)       The 12-consecutive month
period ending June 30.           o       (3)       The Plan has a Short Plan
Year beginning ____and ending ____.
 
            3.       Types of Contributions
 
                    The following types of contributions are authorized under
this Plan. The selections made below should correspond with the selections made
under Parts 4A, 4B, 4C, 4D and 4E of this Agreement.
 
                    þ     a.     Section 401(k) Deferrals (Part 4A).



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

1



--------------------------------------------------------------------------------



 



                      þ     b.     Employer Matching Contributions (Part 4B).
 
                    þ     c.     Employer Nonelective Contributions (Part 4C).
 
                    o     d.     Employee After-Tax Contributions (Part 4D).
 
                    o     e.     Safe Harbor Matching Contributions (Part 4E).
 
                    o     f.     Safe Harbor Nonelective Contributions (Part
4E).
 
                    o     g.     None. This Plan is a frozen Plan effective
______(see Section 2.1(c) of the BPD).



Part 1 - Eligibility Conditions

(See Article 1 of the BPD)



4.   Excluded Employees. [Check a. or any combination of b. - g. for those
contributions the Employer elects to make under Part 4 of this Agreement. See
Section 1.2 of the BPD for rules regarding the determination of Excluded
Employees for Employee After-Tax Contributions, QNECs, QMACs and Safe Harbor
Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective    

  a.   o   o   o   No excluded categories of Employees.
 
                   

  b.   o   o   o   Union Employees (see Section 22.177 of the BPD).
 
                   

  c.   þ   þ   þ   Nonresident Alien Employees (see Section 22.109 of the BPD).
 
                   

  d.   þ   þ   þ   Leased Employees (see Section 1.2(b) of the BPD).
 
                   

  e.   þ   þ   þ   Independent Contractors.
 
                   

  f.   þ   þ   þ   Interns, Temporary Employees.
 
                   

  g.   o   o   o   Highly Compensated Employees.



5.   Minimum age and service conditions for becoming an Eligible Participant.
[Check a. or check b. and/or any one of c. — e. for those contributions the
Employer elects to make under Part 4 of this Agreement. See Section 1.4 of the
BPD for the application of the minimum age and service conditions for purposes
of Employee After-Tax Contributions, QNECs, QMACs and Safe Harbor Contributions.
See Part 7 of this Agreement for special service crediting rules.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match   Nonelective    

  a.   o   o   o   None (conditions are met on Employment Commencement Date).
 
                   

  b.   þ   þ   þ   Age 18 (cannot exceed age 21).
 
                   

  c.   o   o   o   One Year of Service.
 
                   

  d.   o   o   o   ___consecutive months (not more than 12) during which the
Employee completes at least___ Hours of Service (cannot exceed 1,000). If an
Employee does not satisfy this requirement in the first designated period of
months following his/her Employment Commencement Date, such Employee will be
deemed to satisfy this condition upon completing a Year of Service (as defined
in Section 1.4(b) of the BPD).
 
                   

  e.   N/A   o   o   Two Years of Service. [Full and immediate vesting must be
selected under Part 6 of this Agreement.]



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

2



--------------------------------------------------------------------------------



 



o 6. Dual eligibility. Any Employee (other than an Excluded Employee) who is
employed on the date designated under a. or b. below, as applicable, is deemed
to be an Eligible Participant as of the later of the date identified under this
#6 or the Effective Date of this Plan, without regard to any Entry Date selected
under Part 2. See Section 1.4(d)(2) of the BPD. [Note: If this #6 is checked,
also check a. or b. If this #6 is not checked, the provisions of
Section 1.4(d)(1) of the BPD apply.]       o a. The Effective Date of this Plan.
      o b. (Identify
date)                                                                                                    
      [Note: Any date specified under b. may not cause the Plan to violate the
provisions of Code §410(a). See Section 1.4 of the BPD.]



Part 2 - Commencement of Participation

(See Section 1.5 of the BPD)



7.   Entry Date upon which participation begins after completing minimum age and
service conditions under Part 1, #5 above. [Check one of a. - e. for those
contributions the Employer elects to make under Part 4 of this Agreement. See
Section 1.5 of the BPD for determining the Entry Date applicable to Employee
After-Tax Contributions, QNECs, QMACs and Safe Harbor Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer
Employer           Deferrals   Match Nonelective  

  a.   o   o   o   The next following Entry Date (as defined in #8 below).
 
                   

  b.   o   þ   þ   The Entry Date (as defined in #8 below) coinciding with or
next following the completion of the age and service conditions.
 
                   

  c.   N/A   o   o   The nearest Entry Date (as defined in #8 below).
 
                   

  d.   N/A   o   o   The preceding Entry Date (as defined in #8 below).
 
                   

  e.   þ   o   o   The date the age and service conditions are satisfied. [Also
check #8.e. below for the same type of contribution(s) checked here.]



8.   Definition of Entry Date. [Check one of a. - e. for those contributions the
Employer elects to make under Part 4 of this Agreement. Selection f. may be
checked instead of or in addition to a. - e. See Section 1.5 of the BPD for
determining the Entry Date applicable to Employee After-Tax Contributions,
QNECs, QMACs and Safe Harbor Contributions.]

                              (1)   (2)   (3)             §401(k)   Employer  
Employer             Deferrals   Match Nonelective  

  a.   o   o   o   The first day of the Plan Year and the first day of 7th month
of the Plan Year.
 
                   

  b.   o   o   o   The first day of each quarter of the Plan Year.
 
                   

  c.   o   o   o   The first day of each month of the Plan Year.
 
                   

  d.   o   o   o   The first day of the Plan Year. [If #7.a. or #7.b. above is
checked for the same type of contribution as checked here, see the restrictions
in Section 1.5(b) of the BPD.]
 
                   

  e.   þ   o   o   The date the conditions in Part 1, #5. above are satisfied.
[This e. should be checked for a particular type of contribution only if #7.e.
above is also checked for that type of contribution.]
 
                   

  f.   o   þ   þ   (Describe Entry Date) January 1
 
                   

                  [Note: Any Entry Date designated in f. must comply with the
requirements of Code §410(a)(4) and must satisfy the nondiscrimination
requirements under §1.401(a)(4) of the regulations. See Section 1.5(a) of the
BPD.]



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

3



--------------------------------------------------------------------------------



 



Part 3 - Compensation Definitions

(See Sections 22.92 and 22.172 of the BPD)



9.   Definition of Total Compensation:       þ       a.       W-2 Wages.       o
      b.       Withholding Wages.       o       c.       Code §415 Safe Harbor
Compensation.       [Note: Each of the above definitions is increased for
Elective Deferrals (as defined in Section 22.55 of the BPD), for pre-tax
contributions to a cafeteria plan or a Code §457 plan, and for qualified
transportation fringes under Code §132(f)(4). See Section 22.172 of the BPD.]  
10.   Definition of Included Compensation for allocation of contributions or
forfeitures: [Check a. or b. for those contributions the Employer elects under
Part 4 of this Agreement. If b. is selected for a particular contribution, also
check any combination of c. through i. for that type of contribution. See
Section 22.92 of the BPD for determining Included Compensation for Employee
After-Tax Contributions, QNECs, QMACs and Safe Harbor Contributions.]

                                  (1)   (2)   (3)                 §401(k)  
Employer Employer               Deferrals   Match Nonelective           a.   o  
o   o   Total Compensation, as defined in #9 above.
 
                            b.   þ   þ   þ   Total Compensation, as defined in
#9 above, with the following exclusions:
 
                       

  c.   N/A   o   o       Elective Deferrals, pre-tax contributions to a
cafeteria plan or a Code §457 plan, and qualified transportation fringes under
Code §132(f)(4) are excluded. See Section 22.92 of the BPD.
 
                       

  d.   þ   þ   þ       Fringe benefits, expense reimbursements, deferred
compensation, welfare benefits, President’s Club, Stock awards, and Stock
options are excluded.
 
                       

  e.   o   o   o       Compensation above $______is excluded.
 
                       

  f.   o   þ   þ       Sign-on Bonuses are excluded.
 
                       

  g.   o   þ   þ       Retention/Stay Bonuses are excluded.
 
                       

  h.   o   þ   þ       Relocation Pay is excluded.
 
                       

  i.   o   o   o       Amounts paid for services performed for a Related
Employer that does not execute the Co-Sponsor Adoption Page under this Agreement
are excluded.



    [Note: Any exclusions selected under f. through i. above do not apply to
Nonhighly Compensated Employees in determining allocations under the Safe Harbor
401(k) Plan provisions under Part 4E of this Agreement.]   o 11. Special rules.



  o a. Highly Compensated Employees only. For all purposes under the Plan, the
modifications to Included Compensation elected in #10.f. through #10.i. above
will apply only to Highly Compensated Employees.     o b. Measurement period
(see the operating rules under Section 2.2(c)(3) of the BPD). Instead of the
Plan Year, Included Compensation is determined on the basis of the period
elected under (1) or (2) below.         o (1) The calendar year ending in the
Plan Year.         o (2) The 12-month period ending on______which ends during
the Plan Year.         [Note: If this selection b. is checked, Included
Compensation will be determined on the basis of the period designated in (1) or
(2) for all contribution types. If this selection b. is not checked, Included
Compensation is based on the Plan Year. See Part 4 for the ability to use
partial year Included Compensation.]         [Practitioner Tip: If #11.b is
checked, it is recommended that the Limitation Year for purposes of applying the
Annual Additions Limitation under Code §415 correspond to the period used to
determine Included Compensation. This modification to the Limitation Year may be
made in Part 13, #69.a. of this Agreement.]



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

4



--------------------------------------------------------------------------------



 



Part 4A - Section 401(k) Deferrals

(See Section 2.3(a) of the BPD)

              þ   Check this selection and complete the applicable sections of
this Part 4A to allow for Section 401(k) Deferrals under the Plan.
 
            þ 12.   Section 401(k) Deferral limit. 80 % of Included
Compensation. [If this #12 is not checked, the Code §402(g) deferral limit
described in Section 17.1 of the BPD and the Annual Additions Limitation under
Article 7 of the BPD still apply.]
 
                þ     a.   Applicable period. The limitation selected under #12
applies with respect to Included Compensation earned during:
 
                    o       (1)     the Plan Year.
 
                    þ      (2)     the portion of the Plan Year in which the
Employee is an Eligible Participant.
 
                    o      (3)     each separate payroll period during which the
Employee is an Eligible Participant.
 
                    [Note: If Part 3, #11.b. is checked, any period selected
under this a. will be determined as if the Plan Year were the period designated
under Part 3, #11.b. See Section 2.2(c)(3) of the BPD.]
 
                o     b.   Limit applicable only to Highly Compensated
Employees. [If this b. is not checked, any limitation selected under #12 applies
to all Eligible Participants.]
 
           

      o     (1)   The limitation selected under #12 applies only to Highly
Compensated Employees.
 
           

      o     (2)   The limitation selected under #12 applies only to Nonhighly
Compensated Employees. Highly Compensated Employees may defer up to ______% of
Included Compensation (as determined under a. above). [The percentage inserted
in this (2) for Highly Compensated Employees must be lower than the percentage
inserted in #12 for Nonhighly Compensated Employees.]
 
            þ 13.   Minimum deferral rate: [If this #13 is not checked, no
minimum deferral rate applies to Section 401(k) Deferrals under the Plan.]
 
                þ     a.     1 % of Included Compensation for a payroll period.
 
                o     b.     $______for a payroll period.
 
            o 14.   Automatic deferral election. (See Section 2.3(a)(2) of the
BPD.) An Eligible Participant will automatically defer % of Included
Compensation for each payroll period, unless the Eligible Participant makes a
contrary Salary Reduction Agreement election on or after______. This automatic
deferral election will apply to:
 
                o     a.     all Eligible Participants.
 
                o     b.     only those Employees who become Eligible
Participants on or after the following date:          
 
            o 15.   Effective Date. If this Plan is being adopted as a new
401(k) plan or to add a 401(k) feature to an existing plan, Eligible
Participants may begin making Section 401(k) Deferrals as of:______



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

5



--------------------------------------------------------------------------------



 



Part 4B - Employer Matching Contributions

(See Sections 2.3(b) and (c) of the BPD)



þ Check this selection and complete this Part 4B to allow for Employer Matching
Contributions. Each formula allows for Employer Matching Contributions to be
allocated to Section 401(k) Deferrals and/or Employee After-Tax Contributions
(referred to as “applicable contributions”). If a matching formula applies to
both types of contributions, such contributions are aggregated to determine the
Employer Matching Contribution allocated under the formula. If any formula
applies to Employee After-Tax Contributions, Part 4D must be completed. [Note:
Do not check this selection if the only Employer Matching Contributions
authorized under the Plan are Safe Harbor Matching Contributions. Instead,
complete the applicable elections under Part 4E of this Agreement. If a
“regular” Employer Matching Contribution will be made in addition to a Safe
Harbor Matching Contribution, complete this Part 4B for the “regular” Employer
Matching Contribution and Part 4E for the Safe Harbor Matching Contribution. To
avoid ACP Testing with respect to any “regular” Employer Matching Contributions,
such contributions may not be based on applicable contributions in excess of 6%
of Included Compensation and any discretionary “regular” Employer Matching
Contributions may not exceed 4% of Included Compensation.]   16.   Employer
Matching Contribution formula(s): [See the operating rules under #17 below.]

                          (1)   (2)             §401(k)   Employee            
Deferrals   After-Tax    

  a.   þ   o   Fixed matching contribution. The Company’s matching contribution
is equal to the greater of 50% of the first 4% of eligible earnings or 100% of
deferral up to $1,000.00.
 
               

  b.   þ   o   Discretionary matching contribution. The Employer may make an
additional enhanced matching contribution each year based on performance goals
established by the Employer or the compensation committee of its parent company.
 
               

  c.   o   o   Tiered matching contribution. A uniform percentage of each tier
of each Eligible Participant’s applicable contributions, determined as follows:

              Tiers of contributions   Matching percentage     (indicate $ or %)
   

  (a) First                            (b)                         
 
       

  (c) Next                             (d)                         
 
       

  (e) Next                            (f)                         
 
       

  (g) Next                            (h)                         

[Note: Fill in only percentages or dollar amounts, but not both. If percentages
are used, each tier represents the amount of the Participant’s applicable
contributions that equals the specified percentage of the Participant’s Included
Compensation.]



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

6



--------------------------------------------------------------------------------



 



              d.   o   o   Discretionary tiered matching contribution. The
Employer will determine a matching percentage for each tier of each Eligible
Participant’s applicable contributions. Tiers are determined in increments of:

              Tiers of contributions         (indicate $ or %)    

  (a) First                             
 
       

  (b) Next                             
 
       

  (c) Next                             
 
       

  (d) Next                             
 
            [Note: Fill in only percentages or dollar amounts, but not both. If
percentages are used, each tier represents the amount of the Participant’s
applicable contributions that equals the specified percentage of the
Participant’s Included Compensation.]

                          e.   o   o   Year of Service matching contribution. A
uniform percentage of each Eligible Participant’s applicable contributions based
on Years of Service with the Employer, determined as follows:
 
                                    Years of Service   Matching Percentage    
 
                                    (a)                           
(b)                         %                   (c)                           
(d)                         %                   (e)                           
(f)                         %      
 
                                    o     1.   In applying the Year of Service
matching contribution formula, a Year of Service is: [If not checked, a Year of
Service is 1,000 Hours of Service during the Plan Year.]
 
                                        o     a.      as defined for purposes of
eligibility under Part 7.
 
                                        o     b.       as defined for purposes
of vesting under Part 7.
 
                                    o     2.   Special limits on Employer
Matching Contributions under the Year of Service formula:
 
                                      o     a.       The Employer Matching
Contribution allocated to any Eligible Participant may
                   not exceed___% of Included Compensation.
 
                                      o      b.     The Employer Matching
Contribution will apply only to a Participant’s
                  applicable contributions that do not exceed:
 
                                                          o     (1)      ___% of
Included Compensation.
 
                                                          o     (2)      $___.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

7



--------------------------------------------------------------------------------



 



                  17.   Operating rules for applying the matching contribution
formulas:
 
                    a.   Applicable contributions taken into account: (See
Section 2.3(b)(3) of the BPD.) The matching contribution formula(s) elected in
#16. above (and any limitations on the amount of a Participant’s applicable
contributions considered under such formula(s)) are applied separately for each:
 
                        þ (1)     Plan Year.   o      (2)     Plan Year quarter.
 
                        o (3)     calendar month.   o      (4)     payroll
period.
 
                        [Note: If Part 3, #11.b. is checked, the period selected
under this a. (to the extent such period refers to the Plan Year) will be
determined as if the Plan Year were the period designated under Part 3, #11.b.]
 
                    b.   Special rule for partial period of participation. If an
Employee is an Eligible Participant for only part of the period designated in a.
above, Included Compensation is taken into account for:
 
                        o     (1) the entire period, including the portion of
the period during which the Employee is not an Eligible Participant.
 
                        þ      (2) the portion of the period in which the
Employee is an Eligible Participant.
 
                        o     (3) the portion of the period during which the
Employee’s election to make the applicable contributions is in effect.
 
                    o c.   Special rule for discretionary Employer Matching
Contribution. The period selected in a. above does not apply to the
discretionary matching contribution selected under #16.b. above. [Note: This c.
should be selected only if #16.b. is selected in combination with another
matching contribution formula under #16 and a period other than the Plan Year is
selected for such other matching contribution formula. If this c. is checked,
the discretionary matching contribution selected under #16.b. will be based on
the Plan Year, regardless of any other selection under a. above.]
 
                o 18.   Qualified Matching Contributions (QMACs): [Note:
Regardless of any elections under this #18, the Employer may make a QMAC to the
Plan to correct a failed ADP or ACP Test, as authorized under
Sections 17.2(d)(2) and 17.3(d)(2) of the BPD. Any QMAC allocated to correct the
ADP or ACP Test which is not specifically authorized under this #18 will be
allocated to all Eligible Participants who are Nonhighly Compensated Employees
as a uniform percentage of Section 401(k) Deferrals made during the Plan Year.
QMACs may only be used in the ADP or ACP Test if the Current Year Testing Method
is selected under #31 below. See Section 2.3(c) of the BPD.]
 
                    o    a.   All Employer Matching Contributions are designated
as QMACs.
 
                    o   b.   Only Employer Matching Contributions described in
selection(s)______under #16 above are designated as QMACs.
 
                    o   c.   In addition to any Employer Matching Contribution
provided under #16 above, the Employer may make a discretionary QMAC that is
allocated equally as a percentage of Section 401(k) Deferrals made during the
Plan Year. The Employer may allocate QMACs only on Section 401(k) Deferrals that
do not exceed a specific dollar amount or a percentage of Included Compensation
that is uniformly determined by the Employer. QMACs will be allocated to:
 
                        o (1) Eligible Participants who are Nonhighly
Compensated Employees.
 
                        o (2) all Eligible Participants.
 
                19.   Allocation conditions. An Eligible Participant must
satisfy the following allocation conditions for an Employer Matching
Contribution: [Check a. or b. or any combination of c. - f. Selection e. may not
be checked if b. or d. is checked. Selection g. and/or h. may be checked in
addition to b. - f.]
 
                    o   a.   None.
 
                    o   b.   Safe harbor allocation condition. An Employee must
be employed by the Employer on the last day of the Plan Year OR must have more
than______(not more than 500) Hours of Service for the Plan Year.
 
                    þ   c.   Last day of employment condition. An Employee must
be employed with the Employer on the last day of the Plan Year.
 
                    o   d.   Hours of Service condition. An Employee must be
credited with at least______Hours of Service (may not exceed 1,000) during the
Plan Year.
 
                    þ   e.   Elapsed Time Method. (See Section 2.5(c) of the
BPD.)



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

8



--------------------------------------------------------------------------------



 



                      o (1)   Safe harbor allocation condition. An Employee must
be employed by the Employer on the last day of the Plan Year OR must have more
than ______ (not more than 91) consecutive days of employment with the Employer
during the Plan Year.
 
                    þ (2)   Service condition. An Employee must have more than
181 (182 in a leap year) (not more than 182) consecutive days of employment with
the Employer during the Plan Year.
 
                o f.   Distribution restriction. An Employee must not have taken
a distribution of the applicable contributions eligible for an Employer Matching
Contribution prior to the end of the period for which the Employer Matching
Contribution is being made (as defined in #17.a. above). See Section 2.5(d) of
the BPD.
 
                o g.   Application to a specified period. In applying the
allocation condition(s) designated under b. through e. above, the allocation
condition(s) will be based on the period designated under #17.a. above. In
applying an Hours of Service condition under d. above, the following method will
be used: [This g. should be checked only if a period other than the Plan Year is
selected under #17.a. above. Selection (1) or (2) must be selected only if d.
above is also checked.]
 
                    o (1)   Fractional method (see Section 2.5(e)(2)(i) of the
BPD).
 
                    o (2)   Period-by-period method (see Section 2.5(e)(2)(ii)
of the BPD).
 
                    [Practitioner Note: If this g. is not checked, any
allocation condition(s) selected under b. through e. above will apply with
respect to the Plan Year, regardless of the period selected under #17.a. above.
See Section 2.5(e) of the BPD for procedural rules for applying allocation
conditions for a period other than the Plan Year.]
 
                o h.   The above allocation condition(s) will not apply if:
 
                    o (1)   the Participant dies during the Plan Year.
 
                    o (2)   the Participant is Disabled.
 
                    o (3)   the Participant, by the end of the Plan Year, has
reached:
 
                            o (a) Normal Retirement Age.
 
                            o (b) Early Retirement Age.
 
                o i.   Special rule for designated matching contributions. The
allocation conditions designated under this #19 do not apply to the Employer
Matching Contributions described in selection(s) ______ of #16 above. [Note: If
this i. is checked, insert in the blank line the appropriate section(s) of #16.
The allocation conditions designated under this #19 will not apply to such
designated contributions.]



Part 4C - Employer Nonelective Contributions

              þ   Check this selection and complete this Part 4C to allow for
Employer Nonelective Contributions. [Note: Do not check this selection if the
only Employer Nonelective Contributions authorized under the Plan are Safe
Harbor Nonelective Contributions. Instead, complete the applicable elections
under Part 4E of this Agreement.]
 
            þ 20.   Employer Nonelective Contribution (other than QNECs): The
Employer will determine each Plan Year, in its sole discretion, the amount it
will contribute to the Plan as an Employer Nonelective Contribution. Any
Employer Nonelective Contribution made for the Plan Year will be allocated in
accordance with the allocation formula selected in #21 below. [Note: Check this
#20 to permit the Employer to make a discretionary Employer Nonelective
Contribution (other than a QNEC). If this #20 is checked, also check #21 and
select the appropriate allocation formula.]
 
            þ 21.   Allocation formula for Employer Nonelective Contributions
(other than QNECs):
 
           

  þ a.   Pro Rata Allocation Method. Any Employer Nonelective Contribution will
be allocated to each Eligible Participant as a uniform percentage of Included
Compensation.    
 
           

  o b.   Permitted Disparity Method. The allocation for each Eligible
Participant is determined under the following formula:    
 
           

      o (1) Two-Step Formula.    
 
           

      o (2) Four-Step Formula.    
 
           

  o c.   Allocation for designated groups (see Section 2.2(b)(3) of the BPD).
The Employer Nonelective Contribution made for each allocation group designated
below will be allocated to the Eligible Participants within such allocation
groups as a uniform percentage of Included Compensation (unless elected
otherwise under d. below). The Employer may make a different discretionary
Employer Nonelective Contribution for    



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

9



--------------------------------------------------------------------------------



 



                      each allocation group. In determining the allocation for a
particular allocation group, only Eligible Participants in such allocation group
are taken into account.
 
                    o (1)    Group A:          
                                                                                                    
 
                    o (2)    Group B:          
                                                                                                    
 
                    o (3)    Group C:          
                                                                                                    
 
                    o (4)    Group D:          
                                                                                                    
 
                    o (5)    Group E:          
                                                                                                    
 
                    [Note: The allocation groups designated above must be
clearly defined in a manner that will not violate the definite predetermined
allocation formula requirement of Treas. Reg. §1.401-1(b)(1)(ii). The Employer
must notify the Trustee in writing of the amount of the contribution to be
allocated to each designated group. See Section 2.2(b)(3) of the BPD for
administrative procedures for determining the allocation of the Employer
Contribution among the designated allocation groups. If additional allocation
groups are needed, attach a separate Exhibit B to this Agreement listing the
appropriate allocation groups.]
 
                o d.   Uniform dollar allocation. In determining the allocation
for designated groups under c. above, the Employer Nonelective Contribution
allocated to Eligible Participants within the following allocation group(s) will
be the same dollar amount of contribution rather than a uniform percentage of
Included Compensation: [Note: This d. may be checked only if c. above is also
checked. Designate on the blank line the allocation group(s) listed under c.
above for which a uniform dollar allocation will apply.]                     
 
                o e.   Age-weighted allocation formula. The Employer
Contribution for the Plan Year will be allocated to each Eligible Participant in
accordance with the age-weighted allocation formula described in
Section 2.2(b)(5) of the BPD. Under the age-weighted allocation formula, the
Employer Contribution is allocated on the basis of each Eligible Participant’s
Normalization Factor. A Participant’s Normalization Factor is the Participant’s
Included Compensation multiplied by the Actuarial Factor determined under
Exhibit A of this Agreement. In determining a Participant’s Actuarial Factor,
the following assumptions apply:
 
           

      (1)    Applicable interest rate. [Check (a), (b) or (c).]
 
           

          o (a)  8.5%    o (b) 8.0%    o (c) 7.5%
 
           

      (2)    Applicable mortality table. [Check (a) or (b).]
 
           

          o (a)  UP-1984 mortality table.
 
           

          o (b)  (Specify mortality table) ______
 
           

          [Note: The Actuarial Factors included in Appendix A are based on the
UP-1984 mortality table. If a mortality table other than UP-1984 is selected,
the appropriate Actuarial Factors based on the selected mortality table must be
attached as Appendix A.]
 
            þ 22.   Qualified Nonelective Contribution (QNEC). The Employer may
make a discretionary QNEC that is allocated under the following method. [Note:
Regardless of any elections under this #22, the Employer may make a QNEC to the
Plan to correct a failed ADP or ACP Test, as authorized under
Sections 17.2(d)(2) and 17.3(d)(2) of the BPD. Any QNEC allocated to correct the
ADP or ACP Test which is not specifically authorized under this #22 will be
allocated as a uniform percentage of Included Compensation to all Eligible
Participants who are Nonhighly Compensated Employees. QNECs may only be used in
the ADP or ACP Test if the Current Year Testing Method is selected under #31,
below. See Section 2.3(e) of the BPD.]
 
                þ a.   Pro Rata Allocation method. (See Section 2.3(e)(1) of the
BPD.) The QNEC will be allocated as a uniform percentage of Included
Compensation to:
 
                    þ (1)all Eligible Participants who are Nonhighly Compensated
Employees.
 
                    o (2)all Eligible Participants.
 
                o b.   Bottom-up QNEC method. The QNEC will be allocated to
Eligible Participants who are Nonhighly Compensated Employees in reverse order
of Included Compensation. (See Section 2.3(e)(2) of the BPD.)
 
                þ c.   Application of allocation conditions. If this c. is
checked, QNECs will be allocated only to Eligible Participants who have
satisfied the allocation conditions under #24 below. [If this c. is not checked,
QNECs will be allocated without regard to the allocation conditions under #24
below.]

 

--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

10



--------------------------------------------------------------------------------



 



                          23.    Operating rules for determining amount of
Employer Nonelective Contributions.
 
                            a.   Special rules regarding Included Compensation.
 
                                (1)    Applicable period for determining
Included Compensation. In determining the amount of Employer Nonelective
Contributions to be allocated to an Eligible Participant under this Part 4C,
Included Compensation is determined separately for each: [If #21.b. above is
checked, the Plan Year must be selected under (a) below.]
 
                       

          þ   (a)   Plan Year.   o   (b)   Plan Year quarter.
 
                       

          o   (c)   calendar month.   o   (d)   payroll period.
 
                                    [Note: If Part 3, #11.b. is checked, the
period selected under this (1) (to the extent such period refers to the Plan
Year) will be determined as if the Plan Year were the period designated under
Part 3, #11.b. See Section 2.2(c)(3) of the BPD.]
 
                            o   (2)    Special rule for partial period of
participation. If an Employee is an Eligible Participant for only part of the
period designated under (1) above, Included Compensation is taken into account
for the entire period, including the portion of the period during which the
Employee is not an Eligible Participant. [If this selection (2) is not checked,
Included Compensation is taken into account only for the portion of the period
during which the Employee is an Eligible Participant.]

                          o    b.   Special rules for applying the Permitted
Disparity Method. [Complete this b. only if #21.b. above is also checked.]
 
                          o    (1)   Application of Four-Step Formula for
Top-Heavy Plans. If this (1) is checked, the Four-Step Formula applies instead
of the Two-Step Formula for any Plan Year in which the Plan is a Top Heavy Plan.
[This (1) may only be checked if #21.b.(1) above is also checked.]
 
                          o    (2)   Excess Compensation under the Permitted
Disparity Method is the amount of Included Compensation that exceeds: [If this
selection (2) is not checked, Excess Compensation under the Permitted Disparity
Method is the amount of Included Compensation that exceeds the Taxable Wage
Base.]
 
                                o (a)   ________% (may not exceed 100%) of the
Taxable Wage Base.
 
                   

              o   1.   The amount determined under (a) is not rounded.
 
                   

              o   2.   The amount determined under (a) is rounded (but not above
the Taxable Wage Base) to the next higher:
 
                   

                  o   a.  $1.
 
                   

                  o   b.  $100.
 
                   

                  o   c.  $1,000.
 
                                o (b)
                                                            (may not exceed the
Taxable Wage Base).
 
                                [Note: The maximum integration percentage of
5.7% must be reduced to (i) 5.4% if Excess Compensation is based on an amount
that is greater than 80% but less than 100% of the Taxable Wage Base or
(ii) 4.3% if Excess Compensation is based on an amount that is greater than 20%
but less than or equal to 80% of the Taxable Wage Base. See Section 2.2(b)(2) of
the BPD.]
 
                    24.   Allocation conditions. An Eligible Participant must
satisfy the following allocation conditions for an Employer Nonelective
Contribution: [Check a. or b. or any combination of c. - e. Selection e. may not
be checked if b. or d. is checked. Selection f. and/or g. may be checked in
addition to b. - e.]
 
                        o    a.   None.
 
                        o    b.   Safe harbor allocation condition. An Employee
must be employed by the Employer on the last day of the Plan Year OR must have
more than ___ (not more than 500) Hours of Service for the Plan Year.
 
                        þ    c.   Last day of employment condition. An Employee
must be employed with the Employer on the last day of the Plan Year.
 
                        o    d.   Hours of Service condition. An Employee must
be credited with at least ___ Hours of Service (may not exceed 1,000) during the
Plan Year.
 
                        þ    e.   Elapsed Time Method. (See Section 2.6(d) of
the BPD.)

 

--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

11



--------------------------------------------------------------------------------



 



             
 
      o (1)   Safe harbor allocation condition. An Employee must be employed by
the Employer on the last day of the Plan Year OR must have more than ___(not
more than 91) consecutive days of employment with the Employer during the Plan
Year.
 
           

      þ (2)   Service condition. An Employee must have more than   181 (182 in a
leap year)   (not more than 182) consecutive days of employment with the
Employer during the Plan Year.
 
                o f.   Application to a specified period. In applying the
allocation condition(s) designated under b. through e. above, the allocation
condition(s) will be based on the period designated under #23.a.(1) above. In
applying an Hours of Service condition under d. above, the following method will
be used: [This f. should be checked only if a period other than the Plan Year is
selected under #23.a.(1) above. Selection (1) or (2) must be selected only if d.
above is also checked.]
 
           

      o (1)   Fractional method (see Section 2.6(e)(2)(i) of the BPD).
 
           

      o (2)   Period-by-period method (see Section 2.6(e)(2)(ii) of the BPD).
 
                    [Practitioner Note: If this f. is not checked, any
allocation condition(s) selected under b. through e. above will apply with
respect to the Plan Year, regardless of the period selected under #23.a.(1)
above. See Section 2.6(e) of the BPD for procedural rules for applying
allocation conditions for a period other than the Plan Year.]
 
                o g.   The above allocation condition(s) will not apply if:
 
           

      o (1)   the Participant dies during the Plan Year.
 
           

      o (2)   the Participant is Disabled.
 
           

      o (3)   the Participant, by the end of the Plan Year, has reached:
 
           

          o (a) Normal Retirement Age.
 
           

          o (b) Early Retirement Age.



Part 4D - Employee After-Tax Contributions

(See Section 3.1 of the BPD)

          o   Check this selection to allow for Employee After-Tax
Contributions. If Employee After-Tax Contributions will not be permitted under
the Plan, do not check this selection and skip the remainder of this Part 4D.
[Note: The eligibility conditions for making Employee After-Tax Contributions
are listed in Part 1 of this Agreement under “§401(k) Deferrals.”]
 
        o 25.   Maximum. _______% of Included Compensation for:
 
       

  o a.   the entire Plan Year.
 
       

  o b.   the portion of the Plan Year during which the Employee is an Eligible
Participant.
 
       

  o c.   each separate payroll period during which the Employee is an Eligible
Participant.
 
            [Note: If this #25 is not checked, the only limit on Employee
After-Tax Contributions is the Annual Additions Limitation under Article 7 of
the BPD. If Part 3, #11.b. is checked, any period selected under this #25 will
be determined as if the Plan Year were the period designated under Part 3,
#11.b. See Section 2.2(c)(3) of the BPD.]
 
        o 26.   Minimum. For any payroll period, no less than:
 
       

  o a.   ___% of Included Compensation.
 
       

  o b.   $___.



Part 4E - Safe Harbor 401(k) Plan Election

(See Section 17.6 of the BPD)

          o   Check this selection and complete this Part 4E if the Plan is
designed to be a Safe Harbor 401(k) Plan.
 
        o 27.   Safe Harbor Matching Contribution: The Employer will make an
Employer Matching Contribution with respect to an Eligible Participant’s
Section 401(k) Deferrals and/or Employee After-Tax Contributions (“applicable
contributions”) under the following formula: [Complete selection a. or b. In
addition, complete selection c. Selection d. may be checked in addition to a. or
b. and c.]
 
       

  o a.   Basic formula: 100% of applicable contributions up to the first 3% of
Included Compensation, plus 50% of applicable contributions up to the next 2% of
Included Compensation.

 

--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

12



--------------------------------------------------------------------------------



 



                          o b.   Enhanced formula:
 
                            o (1)   ___% (not less than 100%) of applicable
contributions up to ___% of Included Compensation (not less than 4% and not more
than 6%).
 
                            o (2)   The sum of: [The contributions under this
(2) must not be less than the contributions that would be calculated under a. at
each level of applicable contributions.]
 
                                o (a) ___% of applicable contributions up to the
first (b) ____% of Included Compensation, plus
 
                                o (c) ___% of applicable contributions up to the
next (d) ____% of Included Compensation.
 
                                [Note: The percentage in (c) may not be greater
than the percentage in (a). In addition, the sum of the percentages in (b) and
(d) may not exceed 6%.]
 
                        c.   Applicable contributions taken into account: (See
Section 17.6(a)(1)(i) of the BPD.) The Safe Harbor Matching Contribution formula
elected in a. or b. above (and any limitations on the amount of a Participant’s
applicable contributions considered under such formula(s)) are applied
separately for each:
 
                   

      o (1)   Plan Year.   o (2)   Plan Year quarter.
 
                   

      o (3)   calendar month.   o (4)   payroll period.
 
                            [Note: If Part 3, #11.b. is checked, any period
selected under this #25 will be determined as if the Plan Year were the period
designated under Part 3, #11.b. See Section 2.2(c)(3) of the BPD.]
 
                        o d.   Definition of applicable contributions. Check
this d. if the Plan permits Employee After-Tax Contributions but the Safe Harbor
Matching Contribution formula selected under a. or b. above does not apply to
such Employee After-Tax Contributions.
 
                    o 28.   Safe Harbor Nonelective Contribution: ____% (no less
than 3%) of Included Compensation.
 
                        o a.   Check this selection if the Employer will make
this Safe Harbor Nonelective Contribution pursuant to a supplemental notice as
described in Section 17.6(a)(1)(ii) of the BPD. If this a. is checked, the Safe
Harbor Nonelective Contribution will be required only for a Plan Year for which
the appropriate supplemental notice is provided. For any Plan Year in which the
supplemental notice is not provided, the Plan is not a Safe Harbor 401(k) Plan.
 
                        o b.   Check this selection to provide the Employer with
the discretion to increase the above percentage to a higher percentage.
 
                        o c.   Check this selection if the Safe Harbor
Nonelective Contribution will be made under another plan maintained by the
Employer and identify the plan:
 
                           

--------------------------------------------------------------------------------

 
                        o d.   Check this d. if the Safe Harbor Nonelective
Contribution offsets the allocation that would otherwise be made to the
Participant under Part 4C, #21 above. If the Permitted Disparity Method is
elected under Part 4C, #21.b., this offset applies only to the second step of
the Two-Step Formula or the fourth step of the Four-Step Formula, as applicable.
 
                    o 29.   Special rule for partial period of participation. If
an Employee is an Eligible Participant for only part of a Plan Year, Included
Compensation is taken into account for the entire Plan Year, including the
portion of the Plan Year during which the Employee is not an Eligible
Participant. [If this #29 is not checked, Included Compensation is taken into
account only for the portion of the Plan Year in which the Employee is an
Eligible Participant.]
 
                    30.   Eligible Participant. For purposes of the Safe Harbor
Contributions elected above, “Eligible Participant” means: [Check a., b. or c.
Selection d. may be checked in addition to a., b. or c.]
 
                        o a.   All Eligible Participants (as determined for
Section 401(k) Deferrals).
 
                        o b.   All Nonhighly Compensated Employees who are
Eligible Participants (as determined for Section 401(k) Deferrals).
 
                        o c.   All Nonhighly Compensated Employees who are
Eligible Participants (as determined for Section 401(k) Deferrals) and all
Highly Compensated Employees who are Eligible Participants (as determined for
Section 401(k) Deferrals) but who are not Key Employees.
 
                        o d.   Check this d. if the selection under a., b. or
c., as applicable, applies only to Employees who would be Eligible Participants
for any portion of the Plan Year if the eligibility conditions selected for
Section 401(k) Deferrals in Part 1, #5 of this Agreement were one Year of
Service and age 21. (See Section 17.6(a)(1) of the BPD.)

 

--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

13



--------------------------------------------------------------------------------



 



Part 4F - Special 401(k) Plan Elections



(See Article 17 of the BPD)

              31.   ADP/ACP testing method. In performing the ADP and ACP tests,
the Employer will use the following method: (See Sections 17.2 and 17.3 of the
BPD for an explanation of the ADP/ACP testing methods.)
 
           

  o      a.   Prior Year Testing Method.    
 
           

  þ      b.   Current Year Testing Method.    
 
                [Practitioner Note: If this Plan is intended to be a Safe-Harbor
401(k) Plan under Part 4E above, the Current Year Testing Method must be elected
under b. See Section 17.6 of the BPD.]
 
            o 32.   First Plan Year for Section 401(k) Deferrals. (See Section
17.2(b) of the BPD.) Check this selection if this Agreement covers the first
Plan Year that the Plan permits Section 401(k) Deferrals. The ADP for the
Nonhighly Compensated Employee Group for such first Plan Year is determined
under the following method:
 
           

  o      a.   the Prior Year Testing Method, assuming a 3% deferral percentage
for the Nonhighly Compensated Employee Group.    
 
           

  o      b.   the Current Year Testing Method using the actual deferral
percentages of the Nonhighly Compensated Employee Group.    
 
            o 33.   First Plan Year for Employer Matching Contributions or
Employee After-Tax Contributions. (See Section 17.3(b) of the BPD.) Check this
selection if this Agreement covers the first Plan Year that the Plan includes
either an Employer Matching Contribution formula or permits Employee After-Tax
Contributions. The ACP for the Nonhighly Compensated Employee Group for such
first Plan Year is determined under the following method:
 
           

  o      a.   the Prior Year Testing Method, assuming a 3% contribution
percentage for the Nonhighly Compensated Employee Group.    
 
           

  o      b.   the Current Year Testing Method using the actual contribution
percentages of the Nonhighly Compensated Employee Group.    



Part 5 - Retirement Ages



(See Sections 22.51 and 22.111 of the BPD)

          34.   Normal Retirement Age:
 
       

  þ     a.   Age 62 (not to exceed 65).
 
       

  o      b.   The later of (1) age ___ (not to exceed 65) or (2) the ___ (not to
exceed 5th) anniversary of the date the Employee commenced participation in the
Plan.
 
       

  o      c.   _______ (may not be later than the maximum age permitted under b.)
 
        35.   Early Retirement Age: [Check a. or check b. and/or c.]
 
       

  o      a.   Not applicable.
 
       

  þ      b.   Age 55.
 
       

  o      c.   Completion of ___ Years of Service, determined as follows:
 
       

      o      (1)      Same as for eligibility.
 
       

      o      (2)      Same as for vesting.

 

--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

14



--------------------------------------------------------------------------------



 



Part 6 - Vesting Rules

(See Article 4 of the BPD)



v Complete this Part 6 only if the Employer has elected to make Employer
Matching Contributions under Part 4B or Employer Nonelective Contributions under
Part 4C. Section 401(k) Deferrals, Employee After-Tax Contributions, QMACs,
QNECs, Safe Harbor Contributions, and Rollover Contributions are always 100%
vested. (See Section 4.2 of the BPD for the definitions of the various vesting
schedules.)



36.   Normal vesting schedule: [Check one of a. - f. for those contributions the
Employer elects to make under Part 4 of this Agreement.]

                          (1)   (2)             Employer   Employer            
Match   Nonelective    

  a.   þ   þ   Full and immediate vesting.
 
               

  b.   o   o   7-year graded vesting schedule.
 
               

  c.   o   o   6-year graded vesting schedule.
 
               

  d.   o   o   5-year cliff vesting schedule.
 
               

  e.   o   o   3-year cliff vesting schedule.
 
               

  f.   o   o   Modified vesting schedule:
 
               

              (1)                     % after 1 Year of Service
 
               

              (2)                    % after 2 Years of Service
 
               

              (3)                    % after 3 Years of Service
 
               

              (4)                    % after 4 Years of Service
 
               

              (5)                    % after 5 Years of Service
 
               

              (6)                    % after 6 Years of Service, and
 
               

              (7) 100% after 7 Years of Service.
 
               

              [Note: The percentages selected under the modified vesting
schedule must not be less than the percentages that would be required under the
7-year graded vesting schedule, unless 100% vesting occurs after no more than 5
Years of Service.]



37.   Vesting schedule when Plan is top-heavy: [Check one of a. - d. for those
contributions the Employer elects to make under Part 4 of this Agreement.]

                          (1)   (2)             Employer   Employer            
Match   Nonelective    

  a.   þ   þ   Full and immediate vesting.
 
               

  b.   o   o   6-year graded vesting schedule.
 
               

  c.   o   o   3-year cliff vesting schedule.
 
               

  d.   o   o   Modified vesting schedule:
 
               

              (1)                    % after 1 Year of Service
 
               

              (2)                    % after 2 Years of Service
 
               

              (3)                    % after 3 Years of Service
 
               

              (4)                    % after 4 Years of Service
 
               

              (5)                    % after 5 Years of Service, and
 
               

              (6) 100% after 6 Years of Service.
 
               

              [Note: The percentages selected under the modified vesting
schedule must not be less than the percentages that would be required under the
6-year graded vesting schedule, unless 100% vesting occurs after no more than 3
Years of Service.]



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

15



--------------------------------------------------------------------------------



 



                             
o
    38.     Service   excluded   under the above vesting schedule(s):        
 
                           

          o   a.   Service before the original Effective Date of this Plan. (See
Section 4.5(b)(1) of the BPD for rules that require service under a Predecessor
Plan to be counted.)        
 
                           

          o   b.   Years of Service completed before the Employee’s___birthday
(cannot exceed the 18th birthday).        
 
                            o     39.     Special 100% vesting. An Employee’s
vesting percentage increases to 100% if, while employed with the Employer, the
Employee:
 
                           

          o   a.   dies.        
 
                           

          o   b.   becomes Disabled (as defined in Section 22.47 of the BPD).  
     
 
                           

          o   c.   reaches Early Retirement Age (as defined in Part 5, #35
above).        
 
                            o     40.     Special vesting provisions. Check this
#40 and attach an addendum to the Agreement describing any special vesting
provisions that are not otherwise described under the BPD or this Agreement.



Part 7 - Special Service Crediting Rules

(See Article 6 of the BPD)

If no minimum service requirement applies under Part 1, #5 of this Agreement and
all contributions are 100% vested under Part 6, skip this Part 7.

                              v           Year of Service - Eligibility. 1,000
Hours of Service during an Eligibility Computation Period. Hours of Service are
calculated using the Actual Hours Crediting Method. [To modify, complete #41
below.]
 
                            v           Eligibility Computation Period. If one
Year of Service is required for eligibility, the Shift-to-Plan-Year Method is
used. If two Years of Service are required for eligibility, the Anniversary Year
Method is used. [To modify, complete #42 below.]
 
                            v           Year of Service - Vesting. 1,000 Hours
of Service during a Vesting Computation Period. Hours of Service are calculated
using the Actual Hours Crediting Method. [To modify, complete #43 below.]
 
                            v           Vesting Computation Period. The Plan
Year. [To modify, complete #44 below.]
 
                            v           Break in Service Rules. The Rule of
Parity Break in Service rule applies for both eligibility and vesting but the
one-year holdout Break in Service rule is NOT used for eligibility or vesting.
[To modify, complete #45 below.]
 
                            o     41.     Alternative definition of Year of
Service for eligibility.

                                          o   a.   A Year of Service
is           Hours of Service (may not exceed 1,000) during an Eligibility
Computation Period.
 
                                        o   b.   Use the Equivalency Method (as
defined in Section 6.5(a) of the BPD) to count Hours of Service. If this b. is
checked, each Employee will be credited with 190 Hours of Service for each
calendar month for which the Employee completes at least one Hour of Service,
unless a different Equivalency Method is selected under #46 below. The
Equivalency Method applies to:
 
                                   

          o     (1 )   All Employees.            
 
                                   

          o     (2 )   Employees who are not paid on an hourly basis. For hourly
Employees, the Actual Hours Method will be used.            
 
                                        o   c.   Use the Elapsed Time Method
instead of counting Hours of Service. (See Section 6.5(b) of the BPD.)

                                  o     42.     Alternative method for
determining Eligibility Computation Periods. (See Section 1.4(c) of the BPD.)
 
                               

          o   a.   One Year of Service eligibility. Eligibility Computation
Periods are determined using the Anniversary Year Method instead of
the Shift-to-Plan-Year Method.            
 
                               

          o   b.   Two Years of Service eligibility. Eligibility Computation
Periods are determined using the Shift-to-Plan-Year Method instead of
the Anniversary Method.            



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

16



--------------------------------------------------------------------------------



 



                                                  o     43.     Alternative
definition of Year of Service for vesting.            
 
                                                            o   a.   A Year of
Service is____ Hours of Service (may not exceed 1,000) during a Vesting
Computation Period.
 
                                                            o   b.   Use the
Equivalency Method (as defined in Section 6.5(a) of the BPD) to count Hours of
Service. If this b. is checked, each Employee will be credited with 190 Hours of
Service for each calendar month for which the Employee completes at least one
Hour of Service, unless a different Equivalency Method is selected under #46
below. The Equivalency Method applies to:
 
                                               

                  o     (1 )   All Employees.                
 
                                               

                  o     (2 )   Employees who are not paid on an hourly basis.
For hourly Employees, the Actual Hours Method will be used.                
 
                                                            o   c.   Use the
Elapsed Time Method instead of counting Hours of Service. (See Section 6.5(b) of
the BPD.)

                                  o     44.     Alternative method for
determining Vesting Computation Periods. Instead of Plan Years, use:
 
                               

          o   a.   Anniversary Years. (See Section 4.4 of the BPD.)            
 
                               

          o   b.   (Describe Vesting Computation Period):        
                                                                                                                 
           
 
                               

                  [Practitioner Note: Any Vesting Computation Period described
in b. must be a 12-consecutive month period and must apply uniformly to all
Participants.]            

                                                                  o     45.    
Break in Service rules.                            
 
                                                                            o  
a.   The Rule of Parity Break in Service rule does not apply for purposes of
determining eligibility or vesting under the Plan. [If this selection a. is not
checked, the Rule of Parity Break in Service Rule applies for purposes of
eligibility and vesting. (See Sections 1.6 and 4.6 of the BPD.)]                
 
                                                                            o  
b.   One-year holdout Break in Service rule.                
 
                                                                               
    o     (1 )   Applies to determine eligibility for: [Check one or both.]
 
                                                               

                              o   (a)   Employer Contributions (other than
Section 401(k) Deferrals).                        
 
                                                               

                              o   (b)   Section 401(k) Deferrals. (See
Section 1.6(c) of the BPD.)                        
 
                                                                               
    o     (2 )   Applies to determine vesting. (See Section 4.6(a) of the BPD.)

                                                  o     46.     Special rules
for applying Equivalency Method. [This #46 may only be checked if #41.b. and/or
#43.b. is checked above.]            
 
                                                            o   a.   Alternative
method. Instead of applying the Equivalency Method on the basis of months
worked, the following method will apply. (See Section 6.5(a) of the BPD.)
 
                                               

                  o     (1 )   Daily method. Each Employee will be credited with
10 Hours of Service for each day worked.                
 
                                               

                  o     (2 )   Weekly method. Each Employee will be credited
with 45 Hours of Service for each week worked.                
 
                                               

                  o     (3 )   Semi-monthly method. Each Employee will be
credited with 95 Hours of Service for each semi-monthly payroll period worked.  
             
 
                                                            o   b.   Application
of special rules. The alternative method elected in a. applies for purposes of:
[Check (1) and/or (2).]
 
                                               

                  o     (1 )   Eligibility. [Check this (1) only if #41.b. is
checked above.]                
 
                                               

                  o     (2 )   Vesting. [Check this (2) only if #43.b. is
checked above.]                



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

17



--------------------------------------------------------------------------------



 



Part 8 - Allocation of Forfeitures

(See Article 5 of the BPD)

                                          o   Check this selection if ALL
contributions under the Plan are 100% vested and skip this Part 8. (See
Section 5.5 of the BPD for the default forfeiture rules if no forfeiture
allocation method is selected under this Part 8.)            
 
                                        47.   Timing of forfeiture allocations:
           
 
                                       

      (1)
Employer
Match   (2)
Employer
Nonelective                            
 
                                            a.        þ        þ   In the same
Plan Year in which the forfeitures occur.
 
                                            b.        o        o   In the Plan
Year following the Plan Year in which the forfeitures occur.
 
                                        48.   Method of allocating forfeitures:
(See the operating rules in Section 5.5 of the BPD.)            
 
                                       

      (1)
Employer
Match   (2)
Employer
Nonelective                            
 
                                            a.        o        o   Reallocate as
additional Employer Nonelective Contributions using the allocation method
specified in Part 4C, #21 of this Agreement. If no allocation method is
specified, use the Pro Rata Allocation Method under Part 4C, #21.a. of this
Agreement.
 
                                            b.        o        o   Reallocate as
additional Employer Matching Contributions using the discretionary allocation
method in Part 4B, #16.b. of this Agreement.
 
                                            c.        þ        þ   Reduce the:
[Check one or both.]
 
                                       

              þ   (a)   Employer Matching Contributions                
 
                                       

              þ   (b)   Employer Nonelective Contributions                
 
                                                        the Employer would
otherwise make for the Plan Year in which the forfeitures are allocated. [Note:
If both (a) and (b) are checked, the Employer may adjust its contribution
deposits in any manner, provided the total Employer Matching Contributions and
Employer Nonelective Contributions (as applicable) properly take into account
the forfeitures used to reduce such contributions for that Plan Year.]

     
o 49.
  Payment of Plan expenses. Forfeitures are first used to pay Plan expenses for
the Plan Year in which the forfeitures are to be allocated. (See Section 5.5(c)
of the BPD.) Any remaining forfeitures are allocated as provided in #48 above.
 
   
o 50.
  Modification of cash-out rules. The Cash-Out Distribution rules are modified
in accordance with Sections 5.3(a)(1)(i)(C) and 5.3(a)(1)(ii)(C) of the BPD to
allow for an immediate forfeiture, regardless of any additional allocations
during the Plan Year.



Part 9 - Distributions After Termination of Employment

(See Section 8.3 of the BPD)

                  v   The elections in this Part 9 are subject to the operating
rules in Articles 8 and 9 of the BPD.
 
                51.   Vested account balances in excess of $5,000. Distribution
is first available as soon as administratively feasible following:
 
               

  þ   a.   the Participant’s employment termination date.    
 
               

  o   b.   the end of the Plan Year that contains the Participant’s employment
termination date.    
 
               

  o   c.   the first Valuation Date following the Participant’s termination of
employment.    
 
               

  o   d.   the Participant’s Normal Retirement Age (or Early Retirement Age, if
applicable) or, if later, the Participant’s employment termination date.    
 
               

  o   e.   (Describe distribution event)                            
                                                                                                                 
   
 
               

          [Practitioner Note: Any distribution event described in e. will apply
uniformly to all Participants under the Plan.]    



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

18



--------------------------------------------------------------------------------



 



                  52.   Vested account balances of $5,000 or less. Distribution
will be made in a lump sum as soon as administratively feasible following:
 
               

  þ   a.   the Participant’s employment termination date.    
 
               

  o   b.   the end of the Plan Year that contains the Participant’s employment
termination date.    
 
               

  o   c.   the first Valuation Date following the Participant’s termination of
employment.    
 
               

  o   d.   (Describe distribution event):                                
                                                                                                              
   
 
               

          [Practitioner Note: Any distribution event described in d. will apply
uniformly to all Participants under the Plan.]    

                              þ     53.     Disabled Participant. A Disabled
Participant (as defined in Section 22.53 of the BPD) may request a distribution
(if earlier than otherwise permitted under #51 or #52 (as applicable)) as soon
as administratively feasible following:
 
                           

          þ   a.   the date the Participant becomes Disabled.        
 
                           

          o   b.   the end of the Plan Year in which the Participant becomes
Disabled.        
 
                           

          o   c.   (Describe distribution event):                               
                                                                                                               
       
 
                           

                  [Practitioner Note: Any distribution event described in c.
will apply uniformly to all Participants under the Plan.]        
 
                            o     54.     Hardship withdrawals following
termination of employment. A terminated Participant may request a Hardship
withdrawal (as defined in Section 8.6 of the BPD) before the date selected in
#51 or #52 above, as applicable.
 
                            o     55.     Special operating rules.
 
                           

          o   a.   Modification of Participant consent requirement. A
Participant must consent to a distribution from the Plan, even if the
Participant’s vested Account Balance does not exceed $5,000. See Section 8.3(b)
of the BPD. [Note: If this a. is not checked, the involuntary distribution rules
under Section 8.3(b) of the BPD apply.]        
 
                           

          o   b.   Distribution upon attainment of Normal Retirement Age (or age
62, if later). A distribution from the Plan will be made without a Participant’s
consent if such Participant has terminated employment and has attained Normal
Retirement Age (or age 62, if later). See Section 8.7 of the BPD.        



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

19



--------------------------------------------------------------------------------



 



Part 10 - In-Service Distributions

(See Section 8.5 of the BPD)

                          v   The elections in this Part 10 are subject to the
operating rules in Articles 8 and 9 of the BPD.
 
                        56.   Permitted in-service distribution events:
[Elections under the §401(k) Deferrals column also apply to any QNECs, QMACs,
and Safe Harbor Contributions.]
 
                       

      (1)
§401(k)
Deferrals   (2)
Employer
Match   (3) Employer Nonelective        
 
                       

  a.        o        o        o   In-service distributions are not available.  
 
 
                       

  b.        þ        þ        þ   After age 59 1/2. [If earlier than age 59 1/2,
age is deemed to be age 59 1/2 for Section 401(k) Deferrals if the selection is
checked under that column.]    
 
                       

  c.        þ        o        o   A safe harbor Hardship described in
Section 8.6(a) of the BPD. [Note: Not applicable to QNECs, QMACs and Safe Harbor
Contributions.]    
 
                       

  d.      N/A        o        o   A Hardship described in Section 8.6 (b) of the
BPD.    
 
                       

  e.      N/A        o        o   After the Participant has participated in the
Plan for at least                     years (cannot be less than 5 years).    
 
                       

  f.      N/A        o        o   At any time with respect to the portion of the
vested Account Balance derived from contributions accumulated in the Plan for at
least 2 years.    
 
                       

  g.        o        o        o   Upon a Participant becoming Disabled (as
defined in Section 22.47).    
 
                       

  h.        o        o        o   Attainment of Normal Retirement Age. [If
earlier than age 59 1/2, age is deemed to be 59 1/2 for Section 401(k) Deferrals
if the selection is checked under that column.]    
 
                       

  i.      N/A        o        o   Attainment of Early Retirement Age.    
 
                       

                  57.   Limitations that apply to in-service distributions:
 
               

  o   a.   Available only if the Account which is subject to withdrawal is 100%
vested. (See Section 4.8 of the BPD for special vesting rules if not checked.)  
 
 
               

  o   b.   No more than ___in-service distribution(s) in a Plan Year.    
 
               

  o   c.   The minimum amount of any in-service distribution will be $______(may
not exceed $1,000).    
 
               

  o   d.   In applying the Hardship provision under Section 8.6(b) of the BPD
(if selected under #56.d. above), the following additional Hardship events
apply:______[Note: Any additional Hardship events must be clearly defined in a
manner that precludes Employer discretion.]    



Part 11 - Distribution Options

(See Section 8.1 of the BPD)

                                58. Optional forms of payment available upon
termination of employment:
 
                                þ   a.   Lump sum distribution of entire vested
Account Balance.
 
                                o   b.   Single sum distribution of a portion of
vested Account Balance.
 
                                þ   c.   Installments for a specified term.
 
                                o   d.   Installments for required minimum
distributions only.
 
                                þ   e.   Annuity payments (see Section 8.1 of
the BPD). The following forms of annuity shall be available:
 
                             

          (1 )   single life annuity            
 
                             

          (2 )   single life annuity with certain periods of 5, 10, or 15 years
 
                             

          (3 )   single life annuity with installment refund
 
                             

          (4 )   survivorship life annuities with installment refund and
survivor percentages of 50, 66 2/3, 75, or 100
 
                             

          (5 )   fixed period annuities for any period of whole months which is
not less than 60 and does not exceed the life expectancy of the participant and
the named beneficiary



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

20



--------------------------------------------------------------------------------



 



                                                      [Practitioner Note: A
Participant may receive a distribution in any combination of the forms of
payment selected in a. through e.]                
 
                                                59.   Application of the
Qualified Joint and Survivor Annuity (QJSA) and Qualified Preretirement Survivor
Annuity (QPSA) provisions: (See Article 9 of the BPD.)                
 
                                                    o   a.   Do not apply.
[Note: The QJSA and QPSA provisions automatically apply to any assets of the
Plan that were received as a transfer from another plan that was subject to the
QJSA and QPSA rules. If this a. is checked, the QJSA and QPSA rules generally
will apply only with respect to transferred assets or if distribution is made in
the form of life annuity. See Section 9.1(b) of the BPD.]        
 
                                                    þ   b.   Apply, with the
following modifications: [Check this b. to have all assets under the Plan be
subject to the QJSA and QPSA requirements. See Section 9.1(a) of the BPD.]      
 
 
                                                            þ     (1 )   No
modifications.
 
                                                            o     (2 )  
Modified QJSA benefit. Instead of a 50% survivor benefit, the normal form of the
QJSA provides the following survivor benefit to the spouse:
 
                                               

                      o   (a) 100%.                    
 
                                               

                      o   (b) 75%.                    
 
                                               

                      o   (c) 66 2/3%.                    
 
                                                            o     (3 )  
Modified QPSA benefit. Instead of a 50% QPSA benefit, the QPSA benefit is 100%
of the Participant’s vested Account Balance.
 
                                                    o   c.   One-year marriage
rule. The one-year marriage rule under Sections 8.4(c)(4) and 9.3 of the BPD
applies. Under this rule, a Participant’s spouse will not be treated as a
surviving spouse unless the Participant and spouse were married for at least one
year at the time of the Participant’s death.        



Part 12 - Administrative Elections

                              v   Use this Part 12 to identify administrative
elections authorized by the BPD. These elections may be changed without
reexecuting this Agreement by substituting a replacement of this page with new
elections. To the extent this Part 12 is not completed, the default provisions
in the BPD apply.
 
                            60.   Are Participant loans permitted? (See
Article 14 of the BPD.)
 
                           

  o   a.   No                
 
                           

  þ   b.   Yes                
 
                           

          o     (1 )   Use the default loan procedures under Article 14 of the
BPD.    
 
                           

          þ     (2 )   Use a separate written loan policy to modify the default
loan procedures under Article 14 of the BPD.    

                              61.   Are Participants permitted to direct
investments? (See Section 13.5(c) of the BPD.)
 
                           

  o   a.   No                
 
                           

  þ   b.   Yes                
 
                           

          þ     (1 )   Specify Accounts: All Accounts are Participant directed
except Employer Matching Contributions                        
 
                           

          þ     (2 )   Check this selection if the Plan is intended to comply
with ERISA §404(c). (See Section 13.5(c)(2) of the BPD.)    

                  62.   Is any portion of the Plan daily valued? (See
Section 13.2(b) of the BPD.)
 
               

  o   a.   No    
 
               

  þ   b.   Yes. Specify Accounts and/or investment options: All Accounts    



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

21



--------------------------------------------------------------------------------



 



                              63.   Is any portion of the Plan valued
periodically (other than daily)? (See Section 13.2(a) of the BPD.)
 
                           

  þ   a.     No            
 
                           

  o   b.     Yes            
 
                                    o     (1 )   Specify Accounts and/or
investment options:                   
 
                                    o     (2 )   Specify valuation date(s):
                  
 
                                    o     (3 )   The following special
allocation rules apply: [If this (3) is not checked, the Balance Forward Method
under Section 13.4(a) of the BPD applies.]
 
                           

                  o   (a)   Weighted average method. (See Section 13.4(a)(2)(i)
of the BPD.)
 
                           

                  o   (b)   Adjusted percentage method, taking into account
                  % of contributions made during the valuation period. (See
Section 13.4(a)(2)(ii) of the BPD.)
 
                           

                  o   (c)   (Describe allocation rules)                   
 
                                                [Practitioner Note: Any
allocation rules described in (c) must be in accordance with a definite
predetermined formula that is not based on compensation, that satisfies the
nondiscrimination requirements of §1.401(a)(4) of the regulations, and that is
applied uniformly to all Participants.]

                          64.   Does the Plan accept Rollover Contributions?
(See Section 3.2 of the BPD.)
 
                       

  o   a.   No   þ   b.   Yes
 
                        65.   Are life insurance investments permitted? (See
Article 15 of the BPD.)
 
                       

  þ   a.   No   o   b.   Yes
 
                        66.   Do the default QDRO procedures under Section 11.5
of the BPD apply?
 
                       

  o   a.   No   þ   b.   Yes
 
                        67.   Do the default claims procedures under
Section 11.6 of the BPD apply?
 
                       

  o   a.   No   þ   b.   Yes



Part 13 - Miscellaneous Elections

              •   The following elections override certain default provisions
under the BPD and provide special rules for administering the Plan. Complete the
following elections to the extent they apply to the Plan.
 
            þ   68.   Determination of Highly Compensated Employees.
 
           

  o   a.   The Top-Paid Group Test applies. [If this selection a. is not
checked, the Top-Paid Group Test will not apply. See Section 22.89(b)(4) of the
BPD.]
 
           

  þ   b.   The Calendar Year Election applies. [This selection b. may only be
chosen if the Plan Year is not the calendar year. See Section 22.89(b)(5) of the
BPD.]
 
            o   69.   Special elections for applying the Annual Additions
Limitation under Code §415.
 
           

  o   a.   The Limitation Year is the 12-month period
ending                    . [If this selection a. is not checked, the Limitation
Year is the same as the Plan Year.]
 
           

  o   b.   Total Compensation includes imputed compensation for a terminated
Participant who is permanently and totally Disabled. (See Section 7.4(g)(3) of
the BPD.)
 
            o   70.   Election to use Old-Law Required Beginning Date. The
Old-Law Required Beginning Date (as defined in Section 10.3(a)(2) of the BPD)
applies instead of the Required Beginning Date rules under Section 10.3(a)(1) of
the BPD.
 
            þ   71.   Service credited with Predecessor Employers: (See
Section 6.7 of the BPD.)



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

22



--------------------------------------------------------------------------------



 



                              þ   a.   (Identify Predecessor Employers)
Employees shall become participants on the Entry Date coincident with or next
following the completion of the minimum age and service requirements selected in
this Adoption Agreement; provided however, that by resolution of the Board of
Directors of CheckFree Services Corporation or any Affiliated Employer,
employees of companies that may be acquired by CheckFree Services Corporation or
an Affiliated Employer may, in the discretion of CheckFree Services Corporation
or the Affiliated Employer, have their service with the acquired company treated
as service with CheckFree Services Corporation or an Affiliated Employer for
purposes of eligibility to participate in the Plan and received Employer
Matching Contributions under the plan.
 
                            o   b.   Service is credited with these Predecessor
Employers for the following purposes:
 
                       

          o     (1 )   The eligibility service requirements elected in Part 1 of
this Agreement.
 
                       

          o     (2 )   The vesting schedule(s) elected in Part 6 of this
Agreement.
 
                       

          o     (3 )   The allocation requirements elected in Part 4 of this
Agreement.
 
                            o   c.   In applying this #71, service before
                    will not be recognized.
 
                                    [Note: If the Employer is maintaining the
Plan of a Predecessor Employer, service with such Predecessor Employer must be
counted for all purposes under the Plan. This #71 may be completed with respect
to such Predecessor Employer indicating all service under selections (1),
(2) and (3) will be credited. The failure to complete this #71 where the
Employer is maintaining the Plan of a Predecessor Employer will not override the
requirement that such predecessor service be credited for all purposes under the
Plan. (See Section 6.7 of the BPD.) If the Employer is not maintaining the Plan
of a Predecessor Employer, service with such Predecessor Employer will be
credited under this Plan only if specifically elected under this #71. If the
above crediting rules are to apply differently to service with different
Predecessor Employers, attach separately completed elections for this item,
using the same format as above but listing only those Predecessor Employers to
which the separate attachment relates.]
 
                        o   72.   Special rules where Employer maintains more
than one plan.
 
                            o   a.   Top-heavy minimum contribution - Employer
maintains this Plan and one or more Defined Contribution Plans. If this Plan is
a Top-Heavy Plan, the Employer will provide any required top-heavy minimum
contribution under: (See Section 16.2(a)(5)(i) of the BPD.)
 
                       

          o     (1 )   This Plan.
 
                       

          o     (2 )   The following Defined Contribution Plan maintained by the
Employer:____________
 
                            o   b.   Top-heavy minimum benefit — Employer
maintains this Plan and one or more Defined Benefit Plans. If this Plan is a
Top-Heavy Plan, the Employer will provide any required top-heavy minimum
contribution or benefit under: (See Section 16.2(a)(5)(ii) of the BPD.)
 
                       

          o     (1 )   This Plan, but the minimum required contribution is
increased from 3% to 5% of Total Compensation for the Plan Year.
 
                       

          o     (2 )   The following Defined Benefit Plan maintained by the
Employer:____________
 
                            o   c.   Limitation on Annual Additions. This c.
should be checked only if the Employer maintains another Defined Contribution
Plan in which any Participant is a participant, and the Employer will not apply
the rules set forth under Section 7.2 of the BPD. [Note: If this c. is checked,
attach an addendum to this Agreement describing how the Employer will limit
Annual Additions.]
 
                            o   d.   Allocation offset. An Eligible
Participant’s allocation under this Plan is reduced by allocations under
                   [insert name of plan(s)]. (See Section 2.1(d) of the BPD.)
[Note: If this d. is checked, attach an addendum to this Agreement describing
how such offset will be applied.]
 
                        þ    73.   Special definition of Disabled. In applying
the allocation conditions under Parts 4B and 4C, the special vesting provisions
under Part 6, and the distribution provisions under Parts 9 and 10 of this
Agreement, the definition of Disabled is the definition described in the
addendum attached to this Agreement rather than the definition described under
Section 22.47 of the BPD. [Any definition described in an addendum to this
Agreement must satisfy the requirements of §1.401(a)(4) of the regulations and
must be applied uniformly to all Participants.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

23



--------------------------------------------------------------------------------



 



                          þ 74.   Fail-Safe Coverage Provision. [This selection
#74 must be checked to apply the Fail-Safe Coverage Provision under Section 2.6
of the BPD.]
 
                            þ   a.   The Fail-Safe Coverage Provision described
in Section 2.6 of the BPD applies without modification.
 
                            o   b.   The Fail-Safe Coverage Provisions described
in Section 2.6 of the BPD applies with the following modifications:
 
                       

          o     (1 )   The special rule for Top-Heavy Plans under Section 2.6(a)
of the BPD does not apply.
 
                       

          o     (2 )   The Fail-Safe Coverage Provision is based on Included
Compensation as described under Section 2.6(d) of the BPD.
 
                        o 75.   Election not to participate (see Section 1.10 of
the BPD). An Employee may make a one-time irrevocable election not to
participate under the Plan upon inception of the Plan or at any time prior to
the time the Employee first becomes eligible to participate under any plan
maintained by the Employer. [Note: Use of this provision could result in a
violation of the minimum coverage rules under Code §410(b).]
 
                        þ 76.   Protected Benefits. If there are any Protected
Benefits provided under this Plan that are not specifically provided for under
this Agreement, check this #76 and attach an addendum to this Agreement
describing the Protected Benefits.



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

24



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Signature Page

--------------------------------------------------------------------------------

By signing this page, the Employer agrees to adopt (or amend) the Plan which
consists of the BPD and the provisions elected in this Agreement. The Employer
agrees that the Volume Submitter Sponsor has no responsibility or liability
regarding the suitability of the Plan for the Employer’s needs or the options
elected under this Agreement. It is recommended that the Employer consult with
legal counsel before executing this Agreement.

                              77.   Name and title of authorized
representative(s):   Signature(s):   Date:
 
                                David Mangum

--------------------------------------------------------------------------------

David Mangum
EVP and CEO, ChechFree
Services Corporation   /s/ David Mangum

--------------------------------------------------------------------------------

  12/29/2004

--------------------------------------------------------------------------------

 
                                Deborah N. Gable

--------------------------------------------------------------------------------

Deborah N. Gable, SVP, HR,
CheckFree Services Corporation   /s/ Deborah N. Gable

--------------------------------------------------------------------------------

  12/29/2004

--------------------------------------------------------------------------------

 
                            78.   Effective Date of this Agreement:    
 
                                o   a.   New Plan. Check this selection if this
is a new Plan. Effective Date of the Plan is: __________
 
                                þ   b.   Restated Plan. Check this selection if
this is a restatement of an existing plan. Effective Date of the restatement is:
January 1, 2005
 
                                          (1 )   Designate the plan(s) being
amended by this restatement: CheckFree Services Corporation 401(k) Plan
 
                                          (2 )   Designate the original
Effective Date of this Plan (optional): April 1, 1984
 
                                o   c.   Amendment by page substitution. Check
this selection if this is an amendment by substitution of certain pages of this
Adoption Agreement. [If this c. is checked, complete the remainder of this
Signature Page in the same manner as the Signature Page being replaced.]
 
                                          (1 )   Identify the page(s) being
replaced:                                                             
 
                                          (2 )   Effective Date(s) of such
changes:                                                            
 
                                o   d.   Substitution of sponsor. Check this
selection if a successor to the original plan sponsor is continuing this Plan as
a successor sponsor, and substitute page 1 to identify the successor as the
Employer.
 
                                          (1 )   Effective Date of the amendment
is: __________________________
 
                            o79.   Check this #79 if any special Effective Dates
apply under Appendix A of this Agreement and complete the relevant sections of
Appendix A.
 
                            80.   Important information about this Volume
Submitter Plan. A failure to properly complete the elections in this Agreement
or to operate the Plan in accordance with applicable law may result in
disqualification of the Plan. The Employer may rely on the Favorable IRS Letter
issued by the Internal Revenue Service to the Volume Submitter Sponsor as
evidence that the Plan is qualified under §401 of the Code, to the extent
provided in Announcement 2001-77. The Employer may not rely on the Favorable IRS
Letter in certain circumstances or with respect to certain qualification
requirements, which are specified in the Favorable IRS Letter issued with
respect to the Plan and in Announcement 2001-77. In order to obtain reliance in
such circumstances or with respect to such qualification requirements, the
Employer must apply to the office of Employee Plans Determinations of the
Internal Revenue Service for a determination letter. See Section 22.80 of the
BPD.



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

25



--------------------------------------------------------------------------------



 



Addendum to CheckFree Services Corporation 401(k) Plan

#73 Special Definition of Disabled:

     Disability means the Participant, because of a physical or mental
disability, will be unable to perform the duties of his/her customary position
of employment (or is unable to engage in any substantial gainful activity) for
an indefinite period which the Plan Administrator considers will be of long
continued duration. A Participant also is disabled if he/she incurs the
permanent loss or loss of use of a member or function of the body, or is
permanently disfigured, and incurs a Separation from Service.

#76 Protected Benefits:

Employer Securities:

                  The Committee shall be authorized to direct the Trustee to
establish an Employer stock fund for the purpose of receiving and holding any
shares of Employer stock contributed to the plan as matching contributions
and/or discretionary Employer contributions. Each participant shall not be
permitted to direct the investment or reinvestment of any portion of his account
in the Employer stock fund. To the extent amounts allocated to a participant’s
separate account are invested in Employer stock, the distribtion of such amounts
shall be made in cash or shares of Employer stock, as elected by the participant
or beneficiary. Any participant who receives a distribution of Employer stock
under the plan and desires to dispose of such Employer stock shall not be
required to first offer to sell such Employer stock to the Employer. Each
participant or his beneficiary shall not be entitled to direct the Trustee as to
the manner in which shares of Employer stock allocated to the participant’s
separate accounts shall be voted with respect to any corporate matter that
involves voting the Employer stock allocated to the participant’s separate
accounts.



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

26



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Trustee Declaration

--------------------------------------------------------------------------------

By signing this Trustee Declaration, the Trustee agrees to the duties,
responsibilities and liabilities imposed on the Trustee by the BPD and this
Agreement.

                     
81.
      Name(s) of Trustee(s):   Signature(s) of Trustee(s):   Date:
 
                   

      SunTrust Bank   /s/ Amy L. Stanford   1/1/2005

                   
 
                   

                   
 
                   

                   
 
                   

                   
 
                   

                   
 
                   

                   
 
                   

                   
 
                   

                   
 
                    82.       Effective date of this Trustee Declaration:
January 1, 2005
 
                    83.       The Trustee’s investment powers are:
 
                        o   a.   Discretionary Trustee. The Trustee has
discretion to invest Plan assets. This discretion is limited to the extent
Participants are permitted to give investment direction, or to the extent the
Trustee is subject to direction from the Plan Administrator, the Employer, an
Investment Manager or other Named Fiduciary.
 
                        þ   b.   Directed Trustee only. The Trustee may only
invest Plan assets as directed by Participants or by the Plan Administrator, the
Employer, an Investment Manager or other Named Fiduciary.
 
                        o   c.   Separate trust agreement. The Trustee’s
investment powers are determined under a separate trust document which replaces
(or is adopted in conjunction with) the trust provisions under the BPD. [Note:
The separate trust document is incorporated as part of this Plan and must be
attached hereto. The responsibilities, rights and powers of the Trustee are
those specified in the separate trust agreement. If this c. is checked, the
Trustee need not sign or date this Trustee Declaration under #81 above.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

27



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Co-Sponsor Adoption Page #1

--------------------------------------------------------------------------------

     
þ
  Check this selection and complete the remainder of this page if an Employer
(other than the Employer that signs the Signature Page above) will participate
under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD for rules
relating to the adoption of the Plan by a Co-Sponsor. If there is more than one
Co-Sponsor, each one should execute a separate Co-Sponsor Adoption Page. Any
reference to the “Employer” in this Agreement is also a reference to the
Co-Sponsor, unless otherwise noted.]
 
   
84.
  Name of Co-Sponsor: American Payment Systems, Inc.
 
   
85.
  Employer Identification Number (EIN) of the Co-Sponsor: 06-1291316

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

            86. Name and title of authorized representative(s):   Signature(s):
  Date:               Mark A. Johnson, Chairman   /s/ Mark A. Johnson  
12/29/2004            

                          87.   Effective date of this Co-Sponsor Adoption Page:
January 1, 2005
 
                            o   a.       Check here if this is the initial
adoption of a new Plan by the Co-Sponsor.
 
                            o   b.       Check here if this is an amendment or
restatement of an existing plan maintained by the Co-Sponsor, which is merging
into the Plan being adopted.
 
                                  (1 )   Designate the plan(s) being amended by
this restatement:                                                             
 
                                  (2 )   Designate the original Effective Date
of the Co-Sponsor’s Plan (optional):
                                                            
 
                        o  88.   Allocation of contributions. If this #88 is
checked, contributions made by the Employer signing this Co-Sponsor Adoption
Page (and any forfeitures relating to such contributions) will be allocated only
to Participants actually employed by the Employer making the contribution and
Employees of such Employer will not share in an allocation of contributions (or
forfeitures relating to such contributions) made by any other Employer. [Note:
The selection of this #88 may require additional testing of the Plan. See
Section 21.3 of the BPD.]
 
                        o 89.   Special rules.
 
                            o     a.     Modification of Adoption Agreement
elections. Check this a. if the Co-Sponsor will apply different Plan provisions
than those elected under the Agreement.
 
                       

              (1 )   Page(s)      of the Agreement are being modified for this
Co-Sponsor. [Note: Attach the modified pages as an addendum to this Co-Sponsor
Adoption Page.]
 
                       

              (2 )   The modified provisions are effective     . [Note: An
Appendix A may be attached as an addendum to this Co-Sponsor Adoption Page to
describe any special Effective Dates that apply to the Co-Sponsor.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

28



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Co-Sponsor Adoption Page #2

--------------------------------------------------------------------------------

     
þ
  Check this selection and complete the remainder of this page if an Employer
(other than the Employer that signs the Signature Page above) will participate
under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD for rules
relating to the adoption of the Plan by a Co-Sponsor. If there is more than one
Co-Sponsor, each one should execute a separate Co-Sponsor Adoption Page. Any
reference to the “Employer” in this Agreement is also a reference to the
Co-Sponsor, unless otherwise noted.]
 
   
90.
  Name of Co-Sponsor: Bastogne, Inc.
 
   
91.
  Employer Identification Number (EIN) of the Co-Sponsor: 42-1535458

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

                                  92.   Name and title of authorized
representative(s):   Signature(s):   Date:
 
                                    David E. Mangum, President   /s/ David E.
Mangum   12/29/2004              
 
                                             
 
                                             
 
                                93.   Effective date of this Co-Sponsor Adoption
Page: January 1, 2005
 
                                    o   a. Check here if this is the initial
adoption of a new Plan by the Co-Sponsor.
 
                                    o   b. Check here if this is an amendment or
restatement of an existing plan maintained by the Co-Sponsor, which is merging
into the Plan being adopted.         (1 )         Designate the plan(s) being
amended by this restatement:                                         
 
                                        (2 )         Designate the original
Effective Date of the Co-Sponsor’s Plan (optional):
                                        
 
                                o 94.   Allocation of contributions. If this #94
is checked, contributions made by the Employer signing this Co-Sponsor Adoption
Page (and any forfeitures relating to such contributions) will be allocated only
to Participants actually employed by the Employer making the contribution and
Employees of such Employer will not share in an allocation of contributions (or
forfeitures relating to such contributions) made by any other Employer. [Note:
The selection of this #94 may require additional testing of the Plan. See
Section 21.3 of the BPD.]
 
                                o 95.   Special rules.
 
                                    o     a.   Modification of Adoption
Agreement elections. Check this a. if the Co-Sponsor will apply different Plan
provisions than those elected under the Agreement.
 
                               

            (1 )   Page(s)___of the Agreement are being modified for this
Co-Sponsor. [Note: Attach the modified pages as an addendum to this Co-Sponsor
Adoption Page.]
 
                               

            (2 )   The modified provisions are effective___. [Note: An
Appendix A may be attached as an addendum to this Co-Sponsor Adoption Page to
describe any special Effective Dates that apply to the Co-Sponsor.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

29



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Co-Sponsor Adoption Page #3

--------------------------------------------------------------------------------

     
þ
  Check this selection and complete the remainder of this page if an Employer
(other than the Employer that signs the Signature Page above) will participate
under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD for rules
relating to the adoption of the Plan by a Co-Sponsor. If there is more than one
Co-Sponsor, each one should execute a separate Co-Sponsor Adoption Page. Any
reference to the “Employer” in this Agreement is also a reference to the
Co-Sponsor, unless otherwise noted.]
 
   
96.
  Name of Co-Sponsor: CKFR Receivables Corporation
 
   
97.
  Employer Identification Number (EIN) of the Co-Sponsor: 80-0085085

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

                                  98.   Name and title of authorized
representative(s):   Signature(s):   Date:
 
                                    David E. Mangum, President   /s/ David E.
Mangum   12/29/2004              
 
                                             
 
                                             
 
                                99.   Effective date of this Co-Sponsor Adoption
Page: January 1, 2005
 
                                    o   a.   Check here if this is the initial
adoption of a new Plan by the Co-Sponsor.
 
                                    o   b.   Check here if this is an amendment
or restatement of an existing plan maintained by the Co-Sponsor, which is
merging into the Plan being adopted.
 
                                              (1 )   Designate the plan(s) being
amended by this restatement:                                                    
                              
 
                                              (2 )   Designate the original
Effective Date of the Co-Sponsor’s Plan (optional):                       
                            

           
o100.
  Allocation of contributions. If this #100 is checked, contributions made by
the Employer signing this Co-Sponsor Adoption Page (and any forfeitures relating
to such contributions) will be allocated only to Participants actually employed
by the Employer making the contribution and Employees of such Employer will not
share in an allocation of contributions (or forfeitures relating to such
contributions) made by any other Employer. [Note: The selection of this #100 may
require additional testing of the Plan. See Section 21.3 of the BPD.]
 
       
o101.
  Special rules.  
 
  o   a.   Modification of Adoption Agreement elections. Check this a. if the
Co-Sponsor will apply different Plan provisions than those elected under the
Agreement.
 
   

    (1)   Page(s) ___of the Agreement are being modified for this Co-Sponsor.
[Note: Attach the modified pages as an addendum to this Co-Sponsor Adoption
Page.]  

    (2)   The modified provisions are effective ___. [Note: An Appendix A may be
attached as an addendum to this Co-Sponsor Adoption Page to describe any special
Effective Dates that apply to the Co-Sponsor.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

30



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

Co-Sponsor Adoption Page #4

--------------------------------------------------------------------------------

     
þ
  Check this selection and complete the remainder of this page if an Employer
(other than the Employer that signs the Signature Page above) will participate
under this Plan as a Co-Sponsor. [Note: See Article 21 of the BPD for rules
relating to the adoption of the Plan by a Co-Sponsor. If there is more than one
Co-Sponsor, each one should execute a separate Co-Sponsor Adoption Page. Any
reference to the “Employer” in this Agreement is also a reference to the
Co-Sponsor, unless otherwise noted.]
 
   
102.
  Name of Co-Sponsor: CheckFree Investment Corporation
 
   
103.
  Employer Identification Number (EIN) of the Co-Sponsor: 51-0372196

By signing this page, the Co-Sponsor agrees to adopt (or to continue its
participation in) the Plan identified on page 1 of this Agreement. The Plan
consists of the BPD and the provisions elected in this Agreement.

             
104.
  Name and title of authorized representative(s):   Signature(s):   Date:

  David E. Mangum, EVP and Treasurer   /s/ David E. Mangum   12/29/2004

           
 
           

           
 
           

           

                      105.   Effective date of this Co-Sponsor Adoption Page:
January 1, 2005
 
                        o   a.   Check here if this is the initial adoption of a
new Plan by the Co-Sponsor.
 
                        o   b.   Check here if this is an amendment or
restatement of an existing plan maintained by the Co-Sponsor, which is merging
into the Plan being adopted.
 
                   

            (1 )   Designate the plan(s) being amended by this
restatement:______
 
                   

            (2 )   Designate the original Effective Date of the Co-Sponsor’s
Plan (optional):______
 
                    o   106.   Allocation of contributions. If this #106 is
checked, contributions made by the Employer signing this Co-Sponsor Adoption
Page (and any forfeitures relating to such contributions) will be allocated only
to Participants actually employed by the Employer making the contribution and
Employees of such Employer will not share in an allocation of contributions (or
forfeitures relating to such contributions) made by any other Employer. [Note:
The selection of this #106 may require additional testing of the Plan. See
Section 21.3 of the BPD.]
 
                    o   107.   Special rules.
 
                        o   a.   Modification of Adoption Agreement elections.
Check this a. if the Co-Sponsor will apply different Plan provisions than those
elected under the Agreement.
 
                   

            (1 )   Page(s) ___of the Agreement are being modified for this
Co-Sponsor. [Note: Attach the modified pages as an addendum to this Co-Sponsor
Adoption Page.]
 
                   

            (2 )   The modified provisions are effective ___. [Note: An
Appendix A may be attached as an addendum to this Co-Sponsor Adoption Page to
describe any special Effective Dates that apply to the Co-Sponsor.]



--------------------------------------------------------------------------------

© 2002 Sun Trust Bank

31



--------------------------------------------------------------------------------



 



EGTRRA
AMENDMENT TO THE

CHECKFREE SERVICES CORPORATION 401(K) PLAN

 



--------------------------------------------------------------------------------



 



EGTRRA - Employer

ARTICLE I
PREAMBLE



1.1   Adoption and effective date of amendment. This amendment of the plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”). This amendment is intended as good faith
compliance with the requirements of EGTRRA and is to be construed in accordance
with EGTRRA and guidance issued thereunder. Except as otherwise provided, this
amendment shall be effective as of the first day of the first plan year
beginning after December 31, 2001.



1.2   Supersession of inconsistent provisions. This amendment shall supersede
the provisions of the plan to the extent those provisions are inconsistent with
the provisions of this amendment.

ARTICLE II
ADOPTION AGREEMENT ELECTIONS



--------------------------------------------------------------------------------



    The questions in this Article II only need to be completed in order to
override the default provisions set forth below. If all of the default
provisions will apply, then these questions should be skipped.       Unless the
employer elects otherwise in this Article II, the following defaults apply:



  1)   The vesting schedule for matching contributions will be a 6 year graded
schedule (if the plan currently has a graded schedule that does not satisfy
EGTRRA) or a 3 year cliff schedule (if the plan currently has a cliff schedule
that does not satisfy EGTRRA), and such schedule will apply to all matching
contributions (even those made prior to 2002).     2)   Rollovers are
automatically excluded in determining whether the $5,000 threshold has been
exceeded for automatic cash-outs (if the plan is not subject to the qualified
joint and survivor annuity rules and provides for automatic cash-outs). This is
applied to all participants regardless of when the distributable event occurred.
    3)   The suspension period after a hardship distribution is made will be
6 months and this will only apply to hardship distributions made after 2001.    
4)   Catch-up contributions will be allowed.     5)   For target benefit plans,
the increased compensation limit of $200,000 will be applied retroactively
(i.e., to years prior to 2002).



--------------------------------------------------------------------------------



2.1   Vesting Schedule for Matching Contributions       If there are matching
contributions subject to a vesting schedule that does not satisfy EGTRRA, then
unless otherwise elected below, for participants who complete an hour of service
in a plan year beginning after December 31, 2001, the following vesting schedule
will apply to all matching contributions subject to a vesting schedule:       If
the plan has a graded vesting schedule (i.e., the vesting schedule includes a
vested percentage that is more than 0% and less than 100%) the following will
apply:

      Years of vesting service Nonforfeitable percentage  
2
20 %
3
40 %
4
60 %
5
80 %
6
100 %



    If the plan does not have a graded vesting schedule, then matching
contributions will be nonforfeitable upon the completion of 3 years of vesting
service.       In lieu of the above vesting schedule, the employer elects the
following schedule:

             
 
  a.   o   3 year cliff (a participant’s accrued benefit derived from employer
matching contributions shall be nonforfeitable upon the participant’s completion
of three years of vesting service).
 
           

  b.   o   6 year graded schedule (20% after 2 years of vesting service and an
additional 20% for each year thereafter).
 
           

  c.   o   Other (must be at least as liberal as a. or the b. above):



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

1



--------------------------------------------------------------------------------



 



EGTRRA - Employer

      Years of vesting service   Nonforfeitable percentage
______
  ______%
______
  ______%
______
  ______%
______
  ______%
______
  ______%



    The vesting schedule set forth herein shall only apply to participants who
complete an hour of service in a plan year beginning after December 31, 2001,
and, unless the option below is elected, shall apply to all matching
contributions subject to a vesting schedule.

             
 
  d.   o   The vesting schedule will only apply to matching contributions made
in plan years beginning after December 31, 2001 (the prior schedule will apply
to matching contributions made in prior plan years).



2.2   Exclusion of Rollovers in Application of Involuntary Cash-out Provisions
(for profit sharing and 401(k) plans only). If the plan is not subject to the
qualified joint and survivor annuity rules and includes involuntary cash-out
provisions, then unless one of the options below is elected, effective for
distributions made after December 31, 2001, rollover contributions will be
excluded in determining the value of the participant’s nonforfeitable account
balance for purposes of the plan’s involuntary cash-out rules.

             
 
  a.   o   Rollover contributions will not be excluded.  
 
  b.   o   Rollover contributions will be excluded only with respect to
distributions made after ___. (Enter a date no earlier than December 31, 2001.)
 
 
  c.   o   Rollover contributions will only be excluded with respect to
participants who separated from service after ___. (Enter a date. The date may
be earlier than December 31, 2001.)



2.3   Suspension period of hardship distributions. If the plan provides for
hardship distributions upon satisfaction of the safe harbor (deemed) standards
as set forth in Treas. Reg. Section 1.401(k)-1(d)(2)(iv), then, unless the
option below is elected, the suspension period following a hardship distribution
shall only apply to hardship distributions made after December 31, 2001.

             
 
      o   With regard to hardship distributions made during 2001, a participant
shall be prohibited from making elective deferrals and employee contributions
under this and all other plans until the later of January 1, 2002, or 6 months
after receipt of the distribution.



2.4   Catch-up contributions (for 401(k) profit sharing plans only): The plan
permits catch-up contributions (Article VI) unless the option below is elected.

             
 
      o   The plan does not permit catch-up contributions to be made.



2.5   For target benefit plans only: The increased compensation limit ($200,000
limit) shall apply to years prior to 2002 unless the option below is elected.

             
 
      o   The increased compensation limit will not apply to years prior to
2002.

ARTICLE III
VESTING OF MATCHING CONTRIBUTIONS



3.1   Applicability. This Article shall apply to participants who complete an
Hour of Service after December 31, 2001, with respect to accrued benefits
derived from employer matching contributions made in plan years beginning after
December 31, 2001. Unless otherwise elected by the employer in Section 2.1
above, this Article shall also apply to all such participants with respect to
accrued benefits derived from employer matching contributions made in plan years
beginning prior to January 1, 2002.



3.2   Vesting schedule. A participant’s accrued benefit derived from employer
matching contributions shall vest as provided in Section 2.1 of this amendment.

ARTICLE IV
INVOLUNTARY CASH-OUTS



4.1   Applicability and effective date. If the plan provides for involuntary
cash-outs of amounts less than $5,000, then unless otherwise elected in
Section 2.2 of this amendment, this Article shall apply for distributions made
after December 31, 2001, and shall apply to all participants. However,
regardless of the preceding, this Article shall not apply if the plan is subject
to the qualified joint and survivor annuity requirements of Sections 401(a)(11)
and 417 of the Code.



4.2   Rollovers disregarded in determining value of account balance for
involuntary distributions. For purposes of the Sections of the plan that provide
for the involuntary distribution of vested accrued benefits of $5,000 or less,
the value of a participant’s nonforfeitable account balance shall be determined
without regard to that portion of the account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Sections



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

2



--------------------------------------------------------------------------------



 



EGTRRA - Employer



    402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.
If the value of the participant’s nonforfeitable account balance as so
determined is $5,000 or less, then the plan shall immediately distribute the
participant’s entire nonforfeitable account balance.

ARTICLE V
HARDSHIP DISTRIBUTIONS



5.1   Applicability and effective date. If the plan provides for hardship
distributions upon satisfaction of the safe harbor (deemed) standards as set
forth in Treas. Reg. Section 1.401(k)-1(d)(2)(iv), then this Article shall apply
for calendar years beginning after 2001.



5.2   Suspension period following hardship distribution. A participant who
receives a distribution of elective deferrals after December 31, 2001, on
account of hardship shall be prohibited from making elective deferrals and
employee contributions under this and all other plans of the employer for
6 months after receipt of the distribution. Furthermore, if elected by the
employer in Section 2.3 of this amendment, a participant who receives a
distribution of elective deferrals in calendar year 2001 on account of hardship
shall be prohibited from making elective deferrals and employee contributions
under this and all other plans until the later of January 1, 2002, or 6 months
after receipt of the distribution.

ARTICLE VI
CATCH-UP CONTRIBUTIONS

Catch-up Contributions. Unless otherwise elected in Section 2.4 of this
amendment, all employees who are eligible to make elective deferrals under this
plan and who have attained age 50 before the close of the plan year shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such catch-up contributions shall
not be taken into account for purposes of the provisions of the plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
The plan shall not be treated as failing to satisfy the provisions of the plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

ARTICLE VII
INCREASE IN COMPENSATION LIMIT

Increase in Compensation Limit. The annual compensation of each participant
taken into account in determining allocations for any plan year beginning after
December 31, 2001, shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Section 401(a)(17)(B) of the Code. Annual
compensation means compensation during the plan year or such other consecutive
12-month period over which compensation is otherwise determined under the plan
(the determination period). If this is a target benefit plan, then except as
otherwise elected in Section 2.5 of this amendment, for purposes of determining
benefit accruals in a plan year beginning after December 31, 2001, compensation
for any prior determination period shall be limited to $200,000. The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

ARTICLE VIII
PLAN LOANS

Plan loans for owner-employees or shareholder-employees. If the plan permits
loans to be made to participants, then effective for plan loans made after
December 31, 2001, plan provisions prohibiting loans to any owner-employee or
shareholder-employee shall cease to apply.

ARTICLE IX
LIMITATIONS ON CONTRIBUTIONS (IRC SECTION 415 LIMITS)



9.1   Effective date. This Section shall be effective for limitation years
beginning after December 31, 2001.



9.2   Maximum annual addition. Except to the extent permitted under Article VI
of this amendment and Section 414(v) of the Code, if applicable, the annual
addition that may be contributed or allocated to a participant’s account under
the plan for any limitation year shall not exceed the lesser of:



  a.   $40,000, as adjusted for increases in the cost-of-living under Section
415(d) of the Code, or     b.   100 percent of the participant’s compensation,
within the meaning of Section 415(c)(3) of the Code, for the limitation year.



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

3



--------------------------------------------------------------------------------



 



EGTRRA - Employer



             The compensation limit referred to in b. shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.

ARTICLE X
MODIFICATION OF TOP-HEAVY RULES



10.1      Effective date. This Article shall apply for purposes of determining
whether the plan is a top-heavy plan under Section 416(g) of the Code for plan
years beginning after December 31, 2001, and whether the plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years. This
Article amends the top-heavy provisions of the plan.



10.2      Determination of top-heavy status.



10.2.1   Key employee. Key employee means any employee or former employee
(including any deceased employee) who at any time during the plan year that
includes the determination date was an officer of the employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for plan years beginning after December 31, 2002), a 5-percent owner of the
employer, or a 1-percent owner of the employer having annual compensation of
more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a key employee will be made in accordance with Section 416(i)(1) of the Code and
the applicable regulations and other guidance of general applicability issued
thereunder.



10.2.2   Determination of present values and amounts. This Section 10.2.2 shall
apply for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.



  a.   Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the plan and any plan aggregated with the plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”     b.   Employees not performing services during year
ending on the determination date. The accrued benefits and accounts of any
individual who has not performed services for the employer during the 1-year
period ending on the determination date shall not be taken into account.



10.3      Minimum benefits.



10.3.1   Matching contributions. Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the plan. The preceding sentence shall apply
with respect to matching contributions under the plan or, if the plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.



10.3.2   Contributions under other plans. The employer may provide, in an
addendum to this amendment, that the minimum benefit requirement shall be met in
another plan (including another plan that consists solely of a cash or deferred
arrangement which meets the requirements of Section 401(k)(12) of the Code and
matching contributions with respect to which the requirements of
Section 401(m)(11) of the Code are met). The addendum should include the name of
the other plan, the minimum benefit that will be provided under such other plan,
and the employees who will receive the minimum benefit under such other plan.

ARTICLE XI
DIRECT ROLLOVERS



11.1      Effective date. This Article shall apply to distributions made after
December 31, 2001.



11.2      Modification of definition of eligible retirement plan. For purposes
of the direct rollover provisions of the plan, an eligible retirement plan shall
also mean an annuity contract described in Section 403(b) of the Code and an
eligible plan under Section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this plan. The definition of eligible
retirement plan shall also apply in the case of a



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

4



--------------------------------------------------------------------------------



 



EGTRRA - Employer



    distribution to a surviving spouse, or to a spouse or former spouse who is
the alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code.   11.3   Modification of definition of eligible
rollover distribution to exclude hardship distributions. For purposes of the
direct rollover provisions of the plan, any amount that is distributed on
account of hardship shall not be an eligible rollover distribution and the
distributee may not elect to have any portion of such a distribution paid
directly to an eligible retirement plan.   11.4   Modification of definition of
eligible rollover distribution to include after-tax employee contributions. For
purposes of the direct rollover provisions in the plan, a portion of a
distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code, or to a qualified defined contribution plan described in Section
401(a) or 403(a) of the Code that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

ARTICLE XII
ROLLOVERS FROM OTHER PLANS

Rollovers from other plans. The employer, operationally and on a
nondiscriminatory basis, may limit the source of rollover contributions that may
be accepted by this plan.

ARTICLE XIII
REPEAL OF MULTIPLE USE TEST

Repeal of Multiple Use Test. The multiple use test described in Treasury
Regulation Section 1.401(m)-2 and the plan shall not apply for plan years
beginning after December 31, 2001.

ARTICLE XIV
ELECTIVE DEFERRALS



14.1   Elective Deferrals - Contribution Limitation. No participant shall be
permitted to have elective deferrals made under this plan, or any other
qualified plan maintained by the employer during any taxable year, in excess of
the dollar limitation contained in Section 402(g) of the Code in effect for such
taxable year, except to the extent permitted under Article VI of this amendment
and Section 414(v) of the Code, if applicable.   14.2   Maximum Salary Reduction
Contributions for SIMPLE plans. If this is a SIMPLE 401(k) plan, then except to
the extent permitted under Article VI of this amendment and Section 414(v) of
the Code, if applicable, the maximum salary reduction contribution that can be
made to this plan is the amount determined under Section 408(p)(2)(A)(ii) of the
Code for the calendar year.

ARTICLE XV
SAFE HARBOR PLAN PROVISIONS

Modification of Top-Heavy Rules. The top-heavy requirements of Section 416 of
the Code and the plan shall not apply in any year beginning after December 31,
2001, in which the plan consists solely of a cash or deferred arrangement which
meets the requirements of Section 401(k)(12) of the Code and matching
contributions with respect to which the requirements of Section 401(m)(11) of
the Code are met.

ARTICLE XVI
DISTRIBUTION UPON SEVERANCE OF EMPLOYMENT



16.1   Effective date. This Article shall apply for distributions and
transactions made after December 31, 2001, regardless of when the severance of
employment occurred.



16.2   New distributable event. A participant’s elective deferrals, qualified
nonelective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

5



--------------------------------------------------------------------------------



 



EGTRRA - Employer

This amendment has been executed this 29th day of December, 2004.

Name of Employer: CheckFree Services Corporation

      By:  /s/ David E. Mangum       , David E. Mangum, Executive VP and CFO  
EMPLOYER         and /s/ Deborah N. Gable , Deborah N. Gable, Senior VP, Human
Resources   Name of Plan: CheckFree Services Corporation 401(k) Plan  



--------------------------------------------------------------------------------

© 2001 SunTrust Bank

6



--------------------------------------------------------------------------------



 



POST-EGTRRA
AMENDMENT TO THE

CHECKFREE SERVICES CORPORATION 401(K) PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE I
PREAMBLE



1.1   Adoption and effective date of amendment. This amendment of the plan is
adopted to reflect certain provisions of the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), the Job Creation and Worker Assistance
Act of 2002, IRS Regulations issued pursuant to IRC §401(a)(9), and other IRS
guidance. This amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, this amendment shall
be effective as of the first day of the first plan year beginning after
December 31, 2001.



1.2   Supersession of inconsistent provisions. This amendment shall supersede
the provisions of the plan to the extent those provisions are inconsistent with
the provisions of this amendment.

ARTICLE II
ADOPTION AGREEMENT ELECTIONS



    The questions in this Article II only need to be completed in order to
override the default provisions set forth below. If all of the default
provisions will apply, then these questions should be skipped.       Unless the
employer elects otherwise in this Article II, the following defaults apply:



  1.   If catch-up contributions are permitted, then the catch-up contributions
are treated like any other elective deferrals for purposes of determining
matching contributions under the plan.     2.   For plans subject to the
qualified joint and survivor annuity rules, rollovers are automatically excluded
in determining whether the $5,000 threshold has been exceeded for automatic
cash-outs (if the plan provides for automatic cash-outs). This is applied to all
participants regardless of when the distributable event occurred.     3.   The
minimum distribution requirements are effective for distribution calendar years
beginning with the 2002 calendar year. In addition, participants or
beneficiaries may elect on an individual basis whether the 5-year rule or the
life expectancy rule in the plan applies to distributions after the death of a
participant who has a designated beneficiary.     4.   Amounts that are “deemed
125 compensation” are not included in the definition of compensation.



2.1   Exclusion of Rollovers in Application of Involuntary Cash-out Provisions.
If the plan is subject to the joint and survivor annuity rules and includes
involuntary cash-out provisions, then unless one of the options below is
elected, effective for distributions made after December 31, 2001, rollover
contributions will be excluded in determining the value of a participant’s
nonforfeitable account balance for purposes of the plan’s involuntary cash-out
rules.

             
 
  a.   o   Rollover contributions will not be excluded.  
 
  b.   o   Rollover contributions will be excluded only with respect to
distributions made after                . (Enter a date no earlier than
December 31, 2001).  
 
  c.   o   Rollover contributions will only be excluded with respect to
participants who separated from service after               . (Enter a date. The
date may be earlier than December 31, 2001.)



2.2   Catch-up contributions (for 401(k) profit sharing plans only): The plan
permits catch-up contributions effective for calendar years beginning after
December 31, 2001, (Article V) unless otherwise elected below.

             
 
  a.   o   The plan does not permit catch-up contributions to be made.  
 
  b.   o   Catch-up contributions are permitted effective as of:               
(enter a date no earlier than January 1, 2002).

And, catch-up contributions will be taken into account in applying any matching
contribution under the Plan unless otherwise elected below.

             
 
  c.   o   Catch-up contributions will not be taken into account in applying any
matching contribution under the Plan.

2.3 Amendment for Section 401(a)(9) Final and Temporary Treasury Regulations.

             
 
  a.   o   Effective date. Unless a later effective date is specified in below,
the provisions of Article VI of this amendment will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2002 calendar year.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

1



--------------------------------------------------------------------------------



 



             
 
      o   This amendment applies for purposes of determining required minimum
distributions for distribution calendar years beginning with the 2003 calendar
year, as well as required minimum distributions for the 2002 distribution
calendar year that are made on or after                 (leave blank if this
amendment does not apply to any minimum distributions for the 2002 distribution
calendar year).



  b.   Election to not permit Participants or Beneficiaries to Elect 5-Year
Rule.         Unless elected below, Participants or beneficiaries may elect on
an individual basis whether the 5-year rule or the life expectancy rule in
Sections 6.2.2 and 6.4.2 of this amendment applies to distributions after the
death of a Participant who has a designated beneficiary. The election must be
made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under Section 6.2.2 of this amendment,
or by September 30 of the calendar year which contains the fifth anniversary of
the Participant’s (or, if applicable, surviving spouse’s) death. If neither the
Participant nor beneficiary makes an election under this paragraph,
distributions will be made in accordance with Sections 6.2.2 and 6.4.2 of this
amendment and, if applicable, the elections in Section 2.3.c of this amendment
below.

             
 
      o   The provision set forth above in this Section 2.3.b shall not apply.
Rather, Sections 6.2.2 and 6.4.2 of this amendment shall apply except as elected
in Section 2.3.c of this amendment below.



  c.   Election to Apply 5-Year Rule to Distributions to Designated
Beneficiaries.

             
 
      o   If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in the Plan, but the Participant’s
entire interest will be distributed to the designated beneficiary by December 31
of the calendar year containing the fifth anniversary of the Participant’s
death. If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to either the Participant or the surviving spouse begin,
this election will apply as if the surviving spouse were the Participant.

If the above is elected, then this election will apply to:

1. o All distributions.

2. o The following distributions:                .



  d.   Election to Allow Designated Beneficiary Receiving Distributions Under
5-Year Rule to Elect Life Expectancy Distributions.

             
 
      o   A designated beneficiary who is receiving payments under the 5-year
rule may make a new election to receive payments under the life expectancy rule
until December 31, 2003, provided that all amounts that would have been required
to be distributed under the life expectancy rule for all distribution calendar
years before 2004 are distributed by the earlier of December 31, 2003, or the
end of the 5-year period.



2.4   Deemed 125 Compensation. Article VII of this amendment shall not apply
unless otherwise elected below.

             
 
      o   Article VII of this amendment (Deemed 125 Compensation) shall apply
effective as of Plan Years and Limitation Years beginning on or after
                (insert the later of January 1, 1998, or the first day of the
first plan year the Plan used this definition).

ARTICLE III
INVOLUNTARY CASH-OUTS



3.1   Applicability and effective date. If the plan is subject to the qualified
joint and survivor annuity rules and provides for involuntary cash-outs of
amounts less than $5,000, then unless otherwise elected in Section 2.1 of this
amendment, this Article shall apply for distributions made after December 31,
2001, and shall apply to all participants.



3.2   Rollovers disregarded in determining value of account balance for
involuntary distributions. For purposes of the Sections of the plan that provide
for the involuntary distribution of vested accrued benefits of $5,000 or less,
the value of a participant’s nonforfeitable account balance shall be determined
without regard to that portion of the account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code. If the value of the participant’s nonforfeitable account balance as so
determined is $5,000 or less, then the plan shall immediately distribute the
participant’s entire nonforfeitable account balance.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

2



--------------------------------------------------------------------------------



 



ARTICLE IV
HARDSHIP DISTRIBUTIONS

Reduction of Section 402(g) of the Code following hardship distribution. If the
plan provides for hardship distributions upon satisfaction of the safe harbor
(deemed) standards as set forth in Treas. Reg. Section 1.401(k)-1(d)(2)(iv),
then effective as of the date the elective deferral suspension period is reduced
from 12 months to 6 months pursuant to EGTRRA, there shall be no reduction in
the maximum amount of elective deferrals that a Participant may make pursuant to
Section 402(g) of the Code solely because of a hardship distribution made by
this plan or any other plan of the Employer.

ARTICLE V
CATCH-UP CONTRIBUTIONS

Catch-up Contributions. Unless otherwise elected in Section 2.2 of this
amendment, effective for calendar years beginning after December 31, 2001, all
employees who are eligible to make elective deferrals under this plan and who
have attained age 50 before the close of the calendar year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The plan shall not
be treated as failing to satisfy the provisions of the plan implementing the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of
the Code, as applicable, by reason of the making of such catch-up contributions.

If elected in Section 2.2, catch-up contributions shall not be treated as
elective deferrals for purposes of applying any Employer matching contributions
under the plan.

ARTICLE VI
REQUIRED MINIMUM DISTRIBUTIONS



6.1   GENERAL RULES



6.1.1   Effective Date. Unless a later effective date is specified in
Section 2.3.a of this amendment, the provisions of this amendment will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2002 calendar year.



6.1.2   Coordination with Minimum Distribution Requirements Previously in
Effect. If the effective date of this amendment is earlier than calendar years
beginning with the 2003 calendar year, required minimum distributions for 2002
under this amendment will be determined as follows. If the total amount of 2002
required minimum distributions under the Plan made to the distributee prior to
the effective date of this amendment equals or exceeds the required minimum
distributions determined under this amendment, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this amendment is less than
the amount determined under this amendment, then required minimum distributions
for 2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this amendment.



6.1.3   Precedence. The requirements of this amendment will take precedence over
any inconsistent provisions of the Plan.



6.1.4   Requirements of Treasury Regulations Incorporated. All distributions
required under this amendment will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.



6.1.5   TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this amendment, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.



6.2   TIME AND MANNER OF DISTRIBUTION



6.2.1   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.



6.2.2   Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in Article VI, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70 1/2, if
later.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

3



--------------------------------------------------------------------------------



 



(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in Section 2.3 of this
amendment, distributions to the designated beneficiary will begin by December 31
of the calendar year immediately following the calendar year in which the
Participant died.

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 6.2.2, other than
Section 6.2.2(a), will apply as if the surviving spouse were the Participant.

For purposes of this Section 6.2.2 and Section 2.3, unless Section 6.2.2(d)
applies, distributions are considered to begin on the Participant’s required
beginning date. If Section 6.2.2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section 6.2.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required beginning date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 6.2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.



6.2.3   Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 6.3 and 6.4 of this
amendment. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.   6.3   REQUIRED MINIMUM DISTRIBUTIONS DURING
PARTICIPANT’S LIFETIME   6.3.1   Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the Participant’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(b) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.



6.3.2   Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 6.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.   6.4   REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH
  6.4.1   Death On or After Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

4



--------------------------------------------------------------------------------



 



(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.



6.4.2   Death Before Date Distributions Begin.

(a) Participant Survived by Designated Beneficiary. Except as provided in
Section 2.3, if the Participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in Section 6.4.1.

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 6.2.2(a), this Section 6.4.2 will
apply as if the surviving spouse were the Participant.



6.5   DEFINITIONS   6.5.1   Designated beneficiary. The individual who is
designated as the Beneficiary under the Plan and is the designated beneficiary
under Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1,
Q&A-4, of the Treasury regulations.   6.5.2   Distribution calendar year. A
calendar year for which a minimum distribution is required. For distributions
beginning before the Participant’s death, the first distribution calendar year
is the calendar year immediately preceding the calendar year which contains the
Participant’s required beginning date. For distributions beginning after the
Participant’s death, the first distribution calendar year is the calendar year
in which distributions are required to begin under Section 6.2.2. The required
minimum distribution for the Participant’s first distribution calendar year will
be made on or before the Participant’s required beginning date. The required
minimum distribution for other distribution calendar years, including the
required minimum distribution for the distribution calendar year in which the
Participant’s required beginning date occurs, will be made on or before
December 31 of that distribution calendar year.   6.5.3   Life expectancy. Life
expectancy as computed by use of the Single Life Table in Section 1.401(a)(9)-9
of the Treasury regulations.   6.5.4   Participant’s account balance. The
account balance as of the last valuation date in the calendar year immediately
preceding the distribution calendar year (valuation calendar year) increased by
the amount of any contributions made and allocated or forfeitures allocated to
the account balance as of the dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.   6.5.5   Required beginning date.
The date specified in the Plan when distributions under Section 401(a)(9) of the
Internal Revenue Code are required to begin.

ARTICLE VII
DEEMED 125 COMPENSATION

If elected, this Article shall apply as of the effective date specified in
Section 2.4 of this amendment. For purposes of any definition of compensation
under this Plan that includes a reference to amounts under Section 125 of the
Code, amounts under Section 125 of the Code include any amounts not available to
a Participant in cash in lieu of group health coverage because the Participant
is unable to certify that he or she has other health coverage. An amount will be
treated as an amount under Section 125 of the Code only if the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

5



--------------------------------------------------------------------------------



 



This amendment has been executed this 29th day of December, 2004.

Name of Plan: CheckFree Services Corporation 401(k) Plan

Name of Employer: CheckFree Services Corporation

      By:  /s/ David E. Mangum       , David E. Mangum, Executive VP and CFO  
EMPLOYER         and /s/ Deborah N. Gable , Deborah N. Gable, Senior VP, Human
Resources      



--------------------------------------------------------------------------------

© 2002 SunTrust Bank

6